  EXECUTION COPY
 
Exhibit 10.31           

 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
between
 
UNIVERSAL HEALTH SERVICES, INC.
 
and
 
PHC, INC.
 
 
Dated as of
 
March 15, 2011
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                                                                                                                                                                             
Page
ARTICLE I
 
 
Purchase and Sale of the Acquired Assets
 
SECTION 1.01.
 
Purchase and Sale
 
1
SECTION 1.02.
 
Acquired Assets and Excluded Assets
 
1
SECTION 1.03.
 
Assumption of Certain Liabilities
 
5
SECTION 1.04.
 
Consents of Third Parties
 
6
SECTION 1.05.
 
Working Capital
 
7
SECTION 1.06.
 
Purchase Price Adjustment
 
8

 
 
ARTICLE II
 
 
The Closing
 
SECTION 2.01.
 
Closing Date
 
9
SECTION 2.02
 
Transactions to be Effected at the Closing
 
9

 
 
ARTICLE III
 
 
Representations and Warranties of Seller
 
SECTION 3.01.
 
Organization, Standing and Power
 
10
SECTION 3.02.
 
Authority; Execution and Delivery; Enforceability
 
10
SECTION 3.03.
 
No Conflicts; Consents
 
11
SECTION 3.04.
 
Financial Statements
 
11
SECTION 3.05.
 
Accounts Receivable
 
11
SECTION 3.06.
 
Accounts Payable
 
12
SECTION 3.07.
 
Assets Other Than Real Property Interests
 
12
SECTION 3.08.
 
Real Property
 
12
SECTION 3.09.
 
Intellectual Property
 
13
SECTION 3.10.
 
Assigned Contracts
 
13
SECTION 3.11.
 
Tangible Personal Property
 
14
SECTION 3.12.
 
Sufficiency of Acquired Assets
 
14
SECTION 3.13.
 
Permits
 
14
SECTION 3.14.
 
Taxes
 
14
SECTION 3.15.
 
Litigation, etc
 
15
SECTION 3.16.
 
Benefit Plans; Employee and Labor Matters
 
15
SECTION 3.17.
 
Compliance with Applicable Laws
 
16
SECTION 3.18.
 
Environmental Matters
 
17
SECTION 3.19.
 
Insurance
 
17
SECTION 3.20.
 
Business Employees
 
17
SECTION 3.21.
 
Absence of Certain Changes or Events
 
18
SECTION 3.22.
 
Brokers
 
18

 
ARTICLE IV
 
 
Representations and Warranties of Purchaser
 
 
8

--------------------------------------------------------------------------------

 
SECTION 4.01.
 
Organization, Standing and Power
 
18
SECTION 4.02.
 
Authority; Execution and Delivery; Enforceability
 
18
SECTION 4.03.
 
No Conflicts; Consents
 
18
SECTION 4.04.
 
Litigation, etc
 
19
SECTION 4.05.
 
Availability of Funds
 
19
SECTION 4.06.
 
Brokers
 
19
SECTION 4.07.
 
No Knowledge of Misrepresentation
 
20

 
ARTICLE V
 
Covenants
 
SECTION 5.01.
 
Access
 
20
SECTION 5.02.
 
Confidentiality
 
20
SECTION 5.03.
 
Reasonable Best Efforts
 
20
SECTION 5.04.
 
Expenses
 
22
SECTION 5.05.
 
Tax Matters
 
22
SECTION 5.06.
 
Post-Closing Cooperation
 
23
SECTION 5.07.
 
Publicity
 
24
SECTION 5.08.
 
Bulk Transfer Laws
 
24
SECTION 5.09.
 
Further Assurances
 
24
SECTION 5.10.
 
Names Following Closing
 
25
SECTION 5.11.
 
Purchase Price Allocation
 
25
SECTION 5.12.
 
Employee Matters
 
25
SECTION 5.13.
 
Post-Closing Audit
 
30
SECTION 5.14.
 
Financing
 
30
SECTION 5.15.
 
Transferred Employees
 
31
SECTION 5.16.
 
Repayment of Mortgage Note, Release of Liens
 
31
SECTION 5.17
 
Hold Separate Order
 
32

 
ARTICLE VI
 
Conditions Precedent
 
SECTION 6.01.
 
Conditions to Each Party’s Obligation
 
32
SECTION 6.02.
 
Conditions to Obligation of Purchaser
 
33
SECTION 6.03.
 
Conditions to Obligation of Seller
 
33
SECTION 6.04.
 
Frustration of Closing Conditions
 
34

 
ARTICLE VII
 
 
 
Termination, Amendment and Waiver
 
SECTION 7.01.
 
Termination
 
34
SECTION 7.02.
 
Effect of Termination
 
35
SECTION 7.03.
 
Amendments and Waivers
 
35

 
ARTICLE VIII
 
Indemnification
 
SECTION 8.01.
 
Indemnification by Seller
 
35
SECTION 8.02.
 
Indemnification by Purchaser
 
36
SECTION 8.03.
 
Calculation of Losses
 
37
SECTION 8.04.
 
Termination of Indemnification
 
38
SECTION 8.05.
 
Procedures
 
38
SECTION 8.06.
 
Survival of Representations, Warranties and Covenants
 
40
SECTION 8.07.
 
No Additional Representations
 
40

 
 
9

--------------------------------------------------------------------------------

 
ARTICLE IX
 
 
 
 
 
General Provisions
 
SECTION 9.01.
 
Assignment
 
41
SECTION 9.02.
 
No Third-Party Beneficiaries
 
41
SECTION 9.03.
 
Notices
 
41
SECTION 9.04.
 
Interpretation; Exhibits, Annexes and Schedules; Certain Definitions
 
42
SECTION 9.05.
 
Counterparts
 
50
SECTION 9.06.
 
Entire Agreement
 
50
SECTION 9.07.
 
Severability
 
50
SECTION 9.08.
 
Consent to Jurisdiction
 
50
SECTION 9.09.
 
Governing Law; Specific Performance
 
51
SECTION 9.10.
 
Waiver of Jury Trial
 
51
SECTION 9.11.
 
Financing Sources Forum; Waiver of Jury Trial
 
51
SECTION 9.12.
 
Rules of Construction
 
52

 
Exhibits
Exhibit A – Form of Transition Services Agreement
 
Annexes
Annex A – Current Assets
Annex B – Current Liabilities
 


 
10

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of March 15, 2011, between
UNIVERSAL HEALTH SERVICES, INC., a Delaware corporation (“Seller”), and PHC,
INC., a Massachusetts corporation (“Purchaser”).
 
WHEREAS, upon the terms and conditions of this Agreement, Seller desires to
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser desires
to purchase, the Acquired Assets, and assume the Assumed Liabilities.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the conditions set forth herein, the parties agree as follows:
 
ARTICLE I 
 
Purchase and Sale of the Acquired Assets
 
SECTION 1.01. Purchase and Sale.  On the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall, and shall cause the Selling
Subsidiaries to, sell, assign, transfer, convey and deliver to Purchaser, and
Purchaser shall purchase from Seller and the Selling Subsidiaries, all right,
title and interest as of the Closing of Seller and the Selling Subsidiaries in
and to the Acquired Assets, in consideration for (a) $21,500,000 (the “Base
Purchase Price”), payable as set forth in Section 2.02 and subject to adjustment
as set forth in Section 1.06, and (b) the assumption of the Assumed Liabilities
by Purchaser.  The purchase and sale of the Acquired Assets and the assumption
of the Assumed Liabilities is referred to in this Agreement as the
“Acquisition”.
 
SECTION 1.02. Acquired Assets and Excluded Assets.  (a) The term “Acquired
Assets” means all property and assets, tangible or intangible, of whatever
nature and wherever located, that are owned, leased or licensed by Seller and/or
the Selling Subsidiaries on the Closing Date and that are used in or relate to
the operation or conduct of the Business, other than Excluded Assets, including
(in each case, to the extent not constituting an Excluded Asset):
 
(i) all real property interests (including fee simple interests and real
property leasehold interests, whether as lessor or lessee), including all
easements, appurtenances, licenses and permits, together with all buildings and
other structures, facilities and improvements located thereon, in each case
owned, leased or otherwise held by the Selling Subsidiaries on the Closing Date
and that are used in or relate to the operation or conduct of the Business,
including all such interests in that certain facility located at 575 South
DuPont Highway, New Castle, Delaware 19720 known as “MeadowWood Behavioral
Health System” (collectively, the “Acquired Premises”);
 
(ii) all machinery, equipment, tools, fixtures, vehicles, furniture, computer
hardware and all other items of tangible personal property of every kind that
are owned, leased or licensed by the Selling Subsidiaries on the Closing Date
and that are used in or relate to the operation or conduct of the Business,
together with any express or implied warranty by the manufacturer, seller or
lessor of any item or component part thereof and all maintenance records and
other documents relating thereto (collectively, “Tangible Personal Property”);
 
(iii) all contracts and agreements (including those in the form of leases,
service agreements for dietary and housekeeping services, supply agreements or
procurement contracts and those with physicians, other health care providers,
unions, Third Party Payors, health maintenance organizations, customers,
suppliers, sales representatives, distributors, agents, personal property
lessors, personal property lessees, licensors, licensees, cosigners and
cosignees), in each case to the extent any such contract or agreement is used in
or relates to the operation or conduct of the Business (it being understood that
to the extent any such contract or agreement is used in or relates to the
operation or conduct of one or more businesses of Seller or any of its
subsidiaries other than the Business, then only the portion thereof that is used
in or relates to the operation or conduct of the Business shall be assigned
hereunder) (all such contracts or agreements (or portions thereof) to be
assigned hereunder are collectively referred to in this Agreement as the
“Assigned Contracts”);
 
(iv) all rights and title in and to use the name “MeadowWood Behavioral Health
System” on a permanent and exclusive basis;
 
(v) all Intellectual Property used in or relating to the operation or conduct of
the Business (collectively, “Assigned Intellectual Property”);
 
(vi) all intangible rights and property (other than Intellectual Property) used
in or relating to the operation or conduct of the Business, including all going
concern value, goodwill, telecopy and telephone numbers, domain names, listings
and websites used in or relating to the operation or conduct of the Business,
including the domain name “mwbhs.com”;
 
(vii) all Permits used in or relating to the operation or conduct of the
Business that are transferable under Law;
 
(viii) all inventories, stores and supplies used in or relating to the operation
or conduct of the Business;
 
(ix) all accounts receivable used in or relating to the operation or conduct of
the Business, including any accounts receivable included in the calculation of
the Final Working Capital Amount;
2
 
11

--------------------------------------------------------------------------------

 
 
(x) all rights under warranties and guarantees, express or implied, used in or
relating to the operation or conduct of the Business;
 
(xi) all books, records, files (electronic and hard copy), information and
documents that are inscribed in a tangible medium or that are stored in an
electronic or other medium and are retrievable in a perceivable form, including
(A) client and customer lists, patient and payor information, referral sources,
research and development reports, production reports, service and warranty
records, equipment logs, operating guides and manuals, financial and accounting
documents, creative materials, advertising materials, promotional materials,
studies, reports, correspondence, financial statements, financial plans and
forecasts, operating plans, price lists, cost information, supplier and vendor
lists, marketing analyses, customer lists, employee lists, salaries and benefits
information, (B) subject to applicable Law, copies of all personnel files and
(C) subject to applicable Law, all patient charts, appointment history and other
patient records (collectively, “Business Records”), in each case used in or
relating to the operation or conduct of the Business (it being understood that
if any such Business Record is used in or relates to the operation or conduct of
one or more businesses of Seller and its subsidiaries other than the Business,
then only the portion thereof that is used in or relates to the operation or
conduct of the Business shall be assigned hereunder);
 
(xii) all assets with respect to any Seller Benefit Plan that are transferred to
an employee benefit plan maintained by Purchaser or an affiliate of Purchaser,
as specifically provided in Section 5.12;
 
(xiii) any other asset included as a Current Asset in the calculation of the
Final Working Capital Amount; and
 
(xiv) all rights, claims and credits (including any prepaid accounts or expenses
other than prepaid Excluded Taxes) of Seller or any Selling Subsidiary to the
extent relating to any other Acquired Asset or any Assumed Liability.
 
(b) The term “Excluded Assets” means:
 
(i) all cash and cash equivalents of Seller or any Selling Subsidiary;
 
(ii) all rights, claims and credits of Seller or any Selling Subsidiary against
Seller and/or any of its subsidiaries as of the Closing and all other rights,
claims and credits of Seller or any Selling Subsidiary to the extent relating to
any asset other than the Acquired Assets or any liability other than the Assumed
Liabilities, including any such items arising under insurance policies and all
guarantees, warranties, indemnities and similar rights in favor of Seller or any
Selling Subsidiary in respect of any asset that is not an Acquired Asset or any
liability that is not an Assumed Liability;
 
3
 
12

--------------------------------------------------------------------------------

 
(iii) the following commercial names, trade names, “doing business as” (d/b/a)
names, registered and unregistered trademarks, service marks and
applications:  “Universal Health Services”, “UHS”, “Psychiatric Solutions”,
“PSI”, “Focus Healthcare of DE LLC”, “HHC Delaware Inc.”, “Delaware Investment
Associates LLC”, “The Jason Foundation” and any other names confusingly similar
thereto (collectively, the “Seller Names”);
 
(iv) all rights of Seller and the Selling Subsidiaries under this Agreement and
the other agreements and instruments executed and delivered in connection with
this Agreement (collectively, the “Ancillary Agreements”);
 
(v) all Business Records prepared in connection with the sale of the Business
and all Business Records that Seller or any Selling Subsidiary is required by
applicable Law to retain;
 
(vi) all financial and Tax records relating to the Business to the extent any
such record constitutes a part of the general ledger of Seller or any Selling
Subsidiary;
 
(vii) except as specifically provided in Section 5.12, all assets of or relating
to any Seller Benefit Plan;
 
(viii) refunds and credits, claims for refunds and credits and rights to receive
refunds or credits from any Taxing Authority with respect to Excluded Taxes;
 
(ix) all rights, claims and credits of Seller or any Selling Subsidiary to the
extent relating to (A) any Medicare or Medicaid reimbursement related to the
Business, any Third Party Payor, any Governmental Entity and/or any patient and
(B) the operation or conduct of the Business prior to the Closing Date, in each
case to the extent not included in the calculation of the Final Working Capital
Amount; and
 
(x) all properties and assets (excluding contracts and agreements and Business
Records which shall be subject to apportionment as set forth in Section
1.02(a)(iii) and Section 1.02(a)(xi)) that (A) are used in or relate to the
operation or conduct of one or more businesses of Seller and its subsidiaries
other than the Business and (B) are not primarily used in or do not primarily
relate to the operation or conduct of the Business.
 
(c) Notwithstanding the foregoing and without limiting Section 1.02(b)(v),
Seller shall be entitled to retain a copy of all Business Records to be
transferred to Purchaser hereunder to the extent necessary for it to comply with
all Laws applicable to Seller and the Selling Subsidiaries.
4
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 1.03. Assumption of Certain Liabilities.  (a) Upon the terms and subject
to the conditions of this Agreement, Purchaser shall assume, effective as of the
Closing, and from and after the Closing, Purchaser shall pay, perform and
discharge when due, the following liabilities, obligations and commitments of
Seller and the Selling Subsidiaries (other than any Excluded Liabilities) (the
“Assumed Liabilities”):
 
(i) all liabilities, obligations and commitments of Seller and the Selling
Subsidiaries under the Assigned Contracts to the extent such liabilities,
obligations and commitments arise from the operation or conduct of the Business
after the Closing;
 
(ii) all liabilities, obligations and commitments included as a Current
Liability in the calculation of the Final Working Capital Amount (collectively,
the “Assumed Current Liabilities”);
 
(iii) all liabilities, obligations and commitments with respect to the Business
Employees (or any dependent or beneficiary of any Business Employee) that
Purchaser has specifically agreed to assume pursuant to Section 5.12
(collectively, the “Covered Employee Liabilities”);
 
(iv) all liabilities, obligations and commitments for (A) Taxes to the extent
arising out of, relating to or in respect of the Business or the Acquired
Assets, in each case for all Post-Closing Tax Periods and (B) 50% of all
Transfer Taxes;
 
(v)  all liabilities, obligations and commitments that both (A) arise after the
Closing under any Medicare or Medicaid provider agreement of the Business or to
any Third Party Payor, any Governmental Entity and/or any patient and (B) relate
to any receivable or other asset that was included as a Current Asset in the
calculation of the Final Working Capital Amount (regardless of whether the
liability, obligation or commitment relates to the operation or conduct of the
Business prior to or after Closing); and
 
(vi) all liabilities, obligations and commitments not listed above to the extent
(A) arising from the operation or conduct of the Business after the Closing or
(B) arising from the ownership, lease, operation, use or condition of any
Acquired Asset after the Closing.
 
(b) Seller and the Selling Subsidiaries shall retain and Purchaser shall not
assume any liabilities, obligations or commitments of Seller and the Selling
Subsidiaries other than the Assumed Liabilities.  The term “Excluded Liability”
means (in each case, to the extent not constituting an Assumed Current
Liability):
 
(i) any liability, obligation or commitment of Seller or any Selling Subsidiary
to the extent arising from the operation or conduct by Seller or the Selling
Subsidiaries of any business other than the Business;
 
5
 
14

--------------------------------------------------------------------------------

 
(ii) any liability, obligation or commitment of Seller or any Selling Subsidiary
to the extent arising from any asset that is not an Acquired Asset;
 
(iii) any liability, obligation or commitment for Excluded Taxes;
 
(iv) any liability, obligation or commitment with respect to employees of
Seller, of any Selling Subsidiary or of any other subsidiary of Seller, in each
case other than the Covered Employee Liabilities;
 
(v) any rebate, refund or other liability, obligation or commitment of Seller or
any Selling Subsidiary to the extent (A) arising from any Medicare or Medicaid
provider agreement of the Business, any Third Party Payor or any Governmental
Entity, (B) relating to the operation or conduct of the Business prior to the
Closing Date and (C) does not relate to any Current Asset included in the
calculation of the Final Working Capital Amount; and
 
(vi) any liability or obligation resulting from the violation of any Federal and
State Health Care Laws by the Business prior to the Closing Date.
 
SECTION 1.04. Consents of Third Parties.  (a) Notwithstanding any other
provision of this Agreement, this Agreement shall not constitute an agreement to
assign any Acquired Asset if an attempted assignment thereof, without the
consent of a third party, would constitute a violation of Law, a breach or other
contravention of the rights of such third party, would be ineffective with
respect to any party to a contract concerning such Acquired Asset, or would in
any way adversely affect the rights of Seller or the Selling Subsidiaries or,
upon transfer, Purchaser under such Acquired Asset; provided that this sentence
shall not apply with respect to any consent required only under a Lien described
in Section 5.16.  If any transfer or assignment by any Selling Subsidiary to, or
any assumption by Purchaser of, any interest in, or liability, obligation or
commitment under, any Acquired Asset requires the consent of a third party, then
such assignment or assumption shall be made subject to such consent being
obtained.
 
(b) If any such consent is not obtained prior to the Closing, Seller and
Purchaser shall cooperate in any lawful and commercially reasonable arrangement
reasonably proposed by Seller or Purchaser under which Purchaser shall obtain
the economic claims, rights and benefits and perform the obligations under the
Acquired Asset with respect to which such consent has not been obtained in
accordance with this Agreement.  Such commercially reasonable arrangement may
include (i) the subcontracting, sublicensing or subleasing to Purchaser of any
and all rights of Seller or the applicable Selling Subsidiary against the other
party to any applicable third-party agreement and (ii) the enforcement by Seller
or the applicable Selling Subsidiary of such rights.
 
6
 
15

--------------------------------------------------------------------------------

 
(c) Nothing in this Section 1.04 shall be construed to impair (i) the
obligations of the parties pursuant to Section 5.03 or (ii) any condition set
forth in Article VI.
 
SECTION 1.05. Working Capital.  (a) Within ninety (90) days after the Closing
Date, Seller shall cause to be prepared and delivered to Purchaser a statement
(the “Working Capital Statement”) setting forth in reasonable detail Seller’s
calculation of Working Capital as of the close of business on the day
immediately preceding the Closing Date (“Closing Working Capital”).  Purchaser
shall provide Seller and its advisors, including its independent auditors, with
such cooperation and assistance as Seller may reasonably request in connection
with its preparation of the Working Capital Statement.
 
(b) During the thirty (30)-day period following Purchaser’s receipt of the
Working Capital Statement, Purchaser and its advisors, including its independent
auditors, shall be permitted to review, and Seller shall promptly make
available, the books, records and working papers of Seller and its independent
auditors relating to the calculation of Closing Working Capital.  The Working
Capital Statement shall become final and binding upon the parties on the
thirtieth (30th) day following delivery thereof, unless Purchaser gives written
notice of its disagreement with the Working Capital Statement (the “Notice of
Disagreement”) to Seller prior to such date.  Purchaser may only deliver one
Notice of Disagreement to Seller, and Purchaser and its affiliates shall not
raise any disagreements with the Working Capital Statement other than the
disagreements set forth in the Notice of Disagreement, nor shall Purchaser or
any of its affiliates adjust or change any disagreement set forth in the Notice
of Disagreement.  The Notice of Disagreement shall (i) specify in reasonable
detail the nature of each disagreement so asserted, (ii) only include
disagreements based on mathematical errors or based on Closing Working Capital
being calculated inconsistent with this Section 1.05 or the definition of
“Working Capital” and (iii) be accompanied by an officer’s certificate of
Purchaser that it has complied with Section 1.05(e).
 
(c) If a Notice of Disagreement is delivered in accordance with Section 1.05(b),
Seller and Purchaser shall, during the thirty (30)-day period following such
delivery, use their reasonable best efforts to reach agreement with respect to
the matters specified in the Notice of Disagreement.  If during such thirty
(30)-day period Seller and Purchaser are unable to reach such agreement, they
shall promptly thereafter cause Grant Thornton LLP (the “Accounting Firm”) to
review the relevant portions of this Agreement, the Working Capital Statement,
the Notice of Disagreement and the disputed items or amounts for the purpose of
calculating Closing Working Capital in accordance with this Agreement.  In
making any such calculation, the Accounting Firm (i) shall calculate de novo
only the disputed items identified in the Notice of Disagreement (and not
theretofore resolved by Seller and Purchaser) in accordance with
Section 1.05(b), (ii) shall not assign a value to any such disputed item greater
than the greatest value for such item claimed by either party or less than the
smallest value for such item claimed by either party, (iii) with respect to any
item not disputed in the Notice of Disagreement, shall apply the value ascribed
thereto in the Working Capital Statement and (iv) with respect to any item
disputed in the Notice of Disagreement but theretofore resolved by Seller and
Purchaser, shall apply the value theretofore agreed upon by Seller and
Purchaser.  The Accounting Firm shall deliver to Seller and Purchaser, as
promptly as practicable (but in no event later than forty-five (45) days from
the date of its engagement), a written report setting forth its calculation of
Closing Working Capital in accordance with this Agreement.  Absent fraud or
manifest error, such report shall be final, binding and non-appealable upon
Seller and Purchaser and a Judgment may be entered in respect thereof in any
court of competent jurisdiction.  Closing Working Capital as and when it is
finally determined in accordance with Section 1.05(b) or this Section 1.05(c),
as the case may be, is referred to herein as the “Final Working Capital Amount”.
 
 
7
 
16

--------------------------------------------------------------------------------

 
(d) The fees and expenses of the Accounting Firm shall be borne by Purchaser and
Seller in inverse proportion as they may prevail on matters resolved by the
Accounting Firm, which proportionate allocations shall also be determined by the
Accounting Firm at the time the determination of the Accounting Firm is rendered
on the merits of the matters submitted.  If the Accounting Firm specifically
identified above is unable or unwilling to act as such hereunder, then the
“Accounting Firm” for all purposes of this Agreement shall be any other
independent public accounting firm reasonably acceptable to Seller and
Purchaser.  Except as expressly provided above with regard to the Accounting
Firm, all costs and expenses incurred by the parties in connection with the
matters contemplated by this Section 1.05 shall be borne by the party incurring
such expense.
 
(e) Following the Closing and until the determination of the Final Working
Capital Amount, none of Purchaser and its subsidiaries or Seller and its
subsidiaries shall take any action with respect to the accounting books and
records of the Business on which the Working Capital Statement is to be based
that could prevent, obstruct or otherwise affect (i) the results of the
procedures set forth in this Section 1.05, including the amount of Closing
Working Capital or any other value set forth on the Working Capital Statement or
(ii) the procedures set forth in this Section 1.05, including the preparation of
the Working Capital Statement or the resolution of any dispute regarding the
Working Capital Statement.  From and after the Closing and until the
determination of the Final Working Capital Amount, Purchaser shall afford, and
shall cause its affiliates to afford, Seller and its Representatives with
reasonable access during normal business hours to all the properties, books,
contracts, personnel and records of the Business relevant to the determination
of the Final Working Capital Amount, including access to the working papers of
Purchaser and its independent auditors prepared in connection with any Notice of
Disagreement.
 
SECTION 1.06. Purchase Price Adjustment.  (a) If the Final Working Capital
Amount is greater than $2,268,704, the Base Purchase Price shall be increased by
the amount by which the Final Working Capital Amount exceeds $2,268,704 (the
amount of such excess, the “WC Excess Amount”) and Purchaser shall promptly pay
to Seller the WC Excess Amount.
 
(b) If the Final Working Capital Amount is less than $1,856,212, the Base
Purchase Price shall be decreased by the amount by which the Final Working
Capital Amount is less than $1,856,212 (the amount of such deficit, the “WC
Deficit Amount”) and Seller shall promptly pay to Purchaser the WC Deficit
Amount.
 
8
 
17

--------------------------------------------------------------------------------

 
 
(c) If the Final Working Capital Amount is equal to $2,268,704, $1,856,212 or
any amount in between each of the foregoing, the Base Purchase Price shall not
be adjusted and no payment shall be made pursuant to this Section 1.06.
 
(d) Any amount payable under this Section 1.06 shall be paid by wire transfer of
immediately available funds to the account specified therefor by the relevant
payee in writing.  The Base Purchase Price as adjusted or not adjusted, as the
case may be, pursuant to the foregoing clauses (a), (b) and (c) of this Section
1.06 shall hereinafter be referred to as the “Final Purchase Price”.
 
ARTICLE II 
 
 
 
The Closing
 
SECTION 2.01. Closing Date.  The closing of the Acquisition (the “Closing”)
shall take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth
Avenue, New York, New York 10019, at 10:00 a.m. New York City time, on the
second (2nd) business day following the satisfaction (or, to the extent
permitted, the waiver) of the conditions set forth in Section 6.01, or, if on
such day any condition set forth in Section 6.02 or Section 6.03 has not been
satisfied (or, to the extent permitted, waived by the party or parties entitled
to the benefit thereof), as soon as practicable after all the conditions set
forth in Article VI have been satisfied (or, to the extent permitted, waived by
the party or parties entitled to the benefits thereof), or at such other place,
time and date as shall be agreed between Seller and Purchaser.  The date on
which the Closing occurs is referred to in this Agreement as the “Closing Date”.
 
SECTION 2.02. Transactions to be Effected at the Closing.  At the Closing:
 
(a) Seller shall deliver to Purchaser, and shall cause each applicable Selling
Subsidiary to deliver to Purchaser, such appropriately executed special warranty
deeds or their equivalent (in recordable form), customary owner’s affidavits,
transfer tax forms, bills of sale, assignments and such other instruments as may
be required in order to transfer the Acquired Assets to Purchaser, in each case
in form and substance reasonably satisfactory to the parties;
 
(b) Seller shall deliver to Purchaser, and shall cause each Selling Subsidiary
to deliver to Purchaser, non-foreign person affidavits, dated as of the Closing
Date, sworn under penalty of perjury and in form and substance required under
the Treasury Regulations issued under Section 1445 of the Code, certifying that
it is not a “foreign person” as defined in Section 1445 of the Code;
 
(c) Seller shall deliver to Purchaser a certificate, dated as of the Closing
Date and duly executed by an executive officer of Seller, certifying that the
condition in Section 6.02(a) has been satisfied;
 
9
 
18

--------------------------------------------------------------------------------

 
(d) Purchaser shall deliver to Seller (or its designee), by wire transfer to a
bank account designated in writing by Seller (such designation to be made at
least one (1) business day prior to the Closing Date), immediately available
funds in an amount equal to the Base Purchase Price;
 
(e) Purchaser shall deliver to Seller (or its designee) appropriately executed
assumption agreements relating to the Assumed Liabilities in form and substance
reasonably satisfactory to the parties;
 
(f) each of Seller and Purchaser shall execute and deliver a transition services
agreement substantially in the form of Exhibit A hereto; and
 
(g) if either Purchaser or Seller so requests, Seller shall deliver the
documents described in subparagraph (a) above, which relate to MeadowWood
Hospital, to the Title Company pursuant to escrow instructions reasonably
satisfactory to the parties.
 
ARTICLE III 
 
 
 
Representations and Warranties of Seller
 
Except as set forth in the disclosure schedules delivered by Seller to Purchaser
on or prior to the date hereof, including any documents attached to or
incorporated by reference in such disclosure schedules (the “Disclosure
Schedules”), Seller hereby represents and warrants to Purchaser that the
statements contained in this Article III are true and correct as of the date
hereof and as of the Closing Date.  The disclosure in any section or subsection
of the Disclosure Schedules corresponding to any Section in this Article III
shall be deemed to qualify all other Sections and subsections in this Article
III.
 
SECTION 3.01. Organization, Standing and Power.  Each of Seller and the Selling
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, except for any such failures to be so
organized, existing or in good standing that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Business Material
Adverse Effect.
 
SECTION 3.02. Authority; Execution and Delivery; Enforceability.  Seller has
full power and authority to execute this Agreement, and Seller and the Selling
Subsidiaries will have full power and authority to execute the Ancillary
Agreements to which each of them is, or is specified to be, a party and to
consummate the Acquisition and the other transactions contemplated hereby and
thereby.  The execution and delivery by Seller of this Agreement, and the
execution and delivery by Seller and the Selling Subsidiaries of the Ancillary
Agreements to which each of them is, or is specified to be, a party and the
consummation by Seller and the Selling Subsidiaries of the Acquisition and the
other transactions contemplated hereby and thereby have been or will be duly
authorized by all necessary corporate or other action.  Seller has duly executed
and delivered this Agreement and, prior to the Closing, Seller and the Selling
Subsidiaries will have duly executed and delivered each Ancillary Agreement to
which each of them is, or is specified to be, a party, and, assuming the due
execution and delivery of this Agreement and each Ancillary Agreement by the
other parties hereto and thereto, this Agreement constitutes, and each such
Ancillary Agreement will at the Closing constitute, a legal, valid and binding
obligation of Seller or the Selling Subsidiary party thereto, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency or
similar Laws relating to creditors’ rights generally and to general principles
of equity.
 
10
 
19

--------------------------------------------------------------------------------

 
 
SECTION 3.03. No Conflicts; Consents.  The execution and delivery by Seller of
this Agreement do not, the execution and delivery by Seller and each Selling
Subsidiary of each Ancillary Agreement to which each of them is, or is specified
to be, a party will not, and the consummation by Seller and the Selling
Subsidiaries of the Acquisition and the other transactions contemplated hereby
and thereby and compliance by Seller and each Selling Subsidiary with the
applicable terms hereof and thereof will not, conflict with any provision of (a)
the organizational documents of Seller or any Selling Subsidiary, (b) any
contract to which Seller or any Selling Subsidiary is a party or by which any of
their respective properties or assets is bound or (c) any judgment, order
(whether temporary, preliminary or permanent or consensual or nonconsensual),
injunction, decree, writ of any Governmental Entity or arbitrator (“Judgment”)
or Law applicable to Seller or any Selling Subsidiary or their respective
properties or assets, other than, in the case of clauses (a), (b) and (c) above,
the Antitrust Orders and any such items that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Business Material
Adverse Effect.  No consent, approval, license, permit, order or authorization
(“Consent”) of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by or with respect to Seller or any
Selling Subsidiary in connection with the execution, delivery and performance of
this Agreement or any Ancillary Agreement or the consummation of the Acquisition
or the other transactions contemplated hereby and thereby, in each case other
than (i) compliance with and filings under the Securities Exchange Act of 1934,
as amended, (ii) those required to be obtained under the Antitrust Orders and
(iii) those the failure of which to be obtained or made, individually or in the
aggregate, has not had and would not reasonably be expected to have a Business
Material Adverse Effect.
 
SECTION 3.04. Financial Statements.  (a) Section 3.04(a) of the Disclosure
Schedules sets forth (i) the unaudited balance sheets of the Business as of
December 31, 2010 and December 31, 2009 and (ii) certain unaudited net revenue
and operating expense data for the twelve months ended December 31, 2010 and
December 31, 2009 (collectively, the “Financial Statements”).
 
(b)  The Financial Statements were prepared based on the books and records of
the Business in a manner consistent with past practice and fairly present in all
material respects the financial condition of the Business as of the dates
indicated or the net revenue and operating expenses of the Business for the
periods indicated, as applicable, except as otherwise stated therein and the
absence of notes.
 
SECTION 3.05. Accounts Receivable.  The accounts receivable included as Current
Assets in the calculation of the Final Working Capital Amount arose from bona
fide transactions in the ordinary course of business of the Business.  Since
December 31, 2010, the Business has collected accounts receivable in accordance
with its regular collection practices and has not granted any rebates,
discounts, advances or allowances to any obligor and has not otherwise sold,
discounted or disposed of any accounts receivable, in each case except in the
ordinary course of business of the Business and consistent with past practice.
 
11
 
20

--------------------------------------------------------------------------------

 
SECTION 3.06. Accounts Payable.  Since December 31, 2010, neither Seller nor any
Selling Subsidiary has deferred the payment of any material liability or expense
of the Business, or the satisfaction of any other material obligation of the
Business, in each case other than in the ordinary course of business of the
Business and consistent with past practice.
 
SECTION 3.07. Assets Other Than Real Property Interests.  Seller and/or one or
more of the Selling Subsidiaries have valid title to or a valid leasehold
interest in or otherwise have the right to use each Acquired Asset (other than
the Acquired Premises which are the subject of Section 3.08), in each case free
and clear of all mortgages, liens, security interests, charges, easements,
leases, subleases, covenants, rights of way, options, claims, restrictions or
encumbrances of any kind (collectively, “Liens”), except (a) mechanics’,
carriers’, workmen’s, repairmen’s or other like Liens arising or incurred in the
ordinary course of business with respect to obligations that are not delinquent,
Liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business and Liens for Taxes that are Assumed Liabilities and are not due and
payable, (b) restrictions imposed in any Permit necessary or appropriate to
conduct the Business as currently conducted and (c) other Liens that,
individually or in the aggregate, do not materially impair, and are not
reasonably likely to materially impair, the continued use and operation of the
assets to which they relate in the conduct of the Business as currently
conducted (the Liens described in clauses (a), (b) and (c) above, together with
the Liens referred to in clauses (ii) to (vi) of Section 3.08(a), are referred
to collectively as “Permitted Liens”).
 
 
SECTION 3.08. Real Property.  (a) Each Acquired Premises owned in fee by Seller
or a Selling Subsidiary is identified on Section 3.08 of the Disclosure
Schedules.  Seller and/or one or more of the Selling Subsidiaries has good and
insurable fee title to the Acquired Premises owned in fee by Seller or such
Selling Subsidiary, free and clear of all Liens, except (i) Liens described in
clause (a), (b) or (c) of Section 3.07, (ii) Liens or other matters identified
on Section 3.08 of the Disclosure Schedules, (iii)  recorded and unrecorded
easements, covenants, rights-of-way, restrictions and other matters that,
individually or in the aggregate, do not materially impair, and are not
reasonably likely to materially impair, the continued use and operation of the
assets to which they relate in the conduct of the Business as currently
conducted, (iv) any conditions that would be disclosed by a current, accurate
survey or physical inspection of any Acquired Premises made prior to Closing and
that, individually or in the aggregate, do not materially impair, and are not
reasonably likely to materially impair, the continued use and operation of the
assets to which they relate in the conduct of the Business as currently
conducted, (v) zoning, building and other similar restrictions and (vi) the
Liens described in Section 5.16.
 
 
12
 
21

--------------------------------------------------------------------------------

 
(b) Neither Seller nor any Selling Subsidiary owns a leasehold estate in any
Acquired Premises, other than pursuant to leases, if any, that will be
terminated effective as of the Closing. There are no leases or other agreements
granting to any party or parties (other than a Seller or Selling Subsidiary, as
applicable) the right to use and occupy all or any portion of an Acquired
Premises on an exclusive basis and there are no parties (other than a Seller or
a Selling Subsidiary and/or vendors providing services to Seller or a Selling
Subsidiary) in possession of all or any portion of any Acquired Premises, except
in each case as would not reasonably be expected to have a Business Material
Adverse Effect.
 
SECTION 3.09. Intellectual Property.  (a) Section 3.09 of the Disclosure
Schedules sets forth a true and complete list, as of the date of this Agreement,
of all the Assigned Intellectual Property constituting a patent, patent
application, registered trademark, trademark application, registered copyright
or copyright application, in each case that is material to the
Business.  Neither Seller nor any Selling Subsidiary has granted any license of
any kind relating to any Assigned Intellectual Property that is material to the
Business, except nonexclusive licenses in the ordinary course of
business.  Neither Seller nor any Selling Subsidiary is a party to any option,
license or similar contract relating to the use of Assigned Intellectual
Property of any other person that is material to the Business, except for
so-called “shrink-wrap” license agreements relating to computer software
licensed by the Business.  The conduct of the Business as presently conducted
does not violate, conflict with or infringe the Intellectual Property rights of
any other Person, except for such violations, conflicts or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Business Material Adverse Effect.
 
(b) No claims are pending or threatened in writing, as of the date of this
Agreement, against Seller or any Selling Subsidiary by any person with respect
to the ownership, validity, enforceability, effectiveness or use in the Business
of any Assigned Intellectual Property that is material to the Business.
 
SECTION 3.10. Assigned Contracts.  Section 3.10 of the Disclosure Schedules sets
forth a true and complete list, as of the date of this Agreement, of each
Assigned Contract that is material to the Business.  All such contracts are
valid, binding and in full force and effect and are enforceable by Seller or the
applicable Selling Subsidiary, as the case may be, in accordance with their
terms, except for such failures to be valid, binding, in full force and effect
or enforceable that, individually or in the aggregate, would not be material to
the Business.  Seller or the applicable Selling Subsidiary has performed all
material obligations required to be performed by it to date under the Assigned
Contracts, and it is not in material breach or default thereunder and, to the
knowledge of Seller, no other party to any Assigned Contract is in material
breach or default thereunder.
 
13
 
22

--------------------------------------------------------------------------------

 
 
SECTION 3.11. Tangible Personal Property.  Each item of Tangible Personal
Property is in good working order (ordinary wear and tear excepted), is free
from any defect and has been maintained in accordance with the past practice of
the Business and generally accepted industry practice, except as would not,
individually or in the aggregate, reasonably be expected to have a Business
Material Adverse Effect.
 
SECTION 3.12. Sufficiency of Acquired Assets.  Upon (a) the sale, assignment,
transfer, conveyance and delivery to Purchaser of the tangible Acquired Assets
in accordance with this Agreement and (b) the receipt by Purchaser of the
services and benefits available to it under this Agreement and the Ancillary
Agreements and the implementation of the transactions contemplated hereunder and
thereunder, Purchaser will, as of the Closing Date, own or have the right to use
all the material tangible assets necessary to conduct the Business as conducted
immediately prior to the Closing Date.  This Section 3.12 does not relate to
real property or interests in real property, such items being the subject of
Section 3.08.
 
SECTION 3.13. Permits.  (a) Section 3.13(a) of the Disclosure Schedules sets
forth a true and complete list of all healthcare related Permits held by Seller
or a Selling Subsidiary with respect to owning or holding under lease or
operating the Acquired Assets or conducting the Business.  Such Permits
constitute all Permits necessary to own or hold under lease and operate the
Acquired Assets and to conduct the Business as currently conducted, except as
would not, individually or in the aggregate, reasonably be expected to have a
Business Material Adverse Effect.  Such Permits are validly held by Seller
and/or one or more of the Selling Subsidiaries, Seller or such Selling
Subsidiary has complied in all material respects with all terms and conditions
thereof and since December 31, 2007, none of Seller or any Selling Subsidiary
has received a notice or threat of any Proceeding relating to the revocation,
termination, suspension or modification of any such Permit, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Business Material Adverse Effect.
 
(b) Since December 31, 2007, (i) any material Permits of the Business that were
revoked, modified or otherwise adversely affected by any past Proceedings have
been reinstated or replaced, or are no longer necessary and (ii) neither Seller
nor any of the Selling Subsidiaries have, solely with respect to the Business,
been: (x) terminated or excluded from any Third Party Payor program of a
Governmental Entity; or (y) involuntarily suspended from participating in any
Third Party Payor program of a Governmental Entity, other than in connection
with the processing of any applications related to any changes of ownership or
other similar events.
 
SECTION 3.14. Taxes.  Seller and each of the Selling Subsidiaries has timely
filed within the time period for filing or any extension granted with respect
thereto, all material Tax Returns which it is required to file for any
Pre-Closing Tax Period relating or pertaining to any material Taxes of the
Business or any Acquired Assets, and all such Tax Returns are true, complete and
correct in all material respects.  All material Taxes due and owing by Seller or
any Selling Subsidiary (whether or not shown on any Tax Return) have been
paid.  There are no Liens for Taxes on the Acquired Assets, other than Permitted
Liens, and no action, proceeding or, to the knowledge of Seller, investigation
has been instituted against Seller or the Selling Subsidiaries which would give
rise to any such Lien, other than Permitted Liens.  There are no material claims
asserted in writing by a Taxing Authority with respect to any Excluded
Taxes.  None of the Acquired Assets are treated as “tax-exempt use property”
within the meaning of Section 168(h) of the Code.  Each of the Seller and the
Selling Subsidiaries has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, stockholder or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.
 
14
 
23

--------------------------------------------------------------------------------

 
SECTION 3.15. Litigation, etc.  There is no Proceeding before any Governmental
Entity pending or, to the knowledge of Seller, threatened in writing against or
involving the Business or any of the Acquired Assets that, individually or in
the aggregate, would reasonably be expected to have a Business Material Adverse
Effect.  Neither the Business nor any Acquired Asset is subject to any
continuing order judgment, injunction or decree of, or consent decree,
settlement agreement or other similar written agreement with, any Governmental
Entity, that would, individually or in the aggregate, reasonably be expected to
have a Business Material Adverse Effect.
 
SECTION 3.16. Benefit Plans; Employee and Labor Matters.  (a) Section 3.16 of
the Disclosure Schedules sets forth a true and complete list of all Assumed
Benefit Plans and Assumed Benefit Agreements.
 
(b) Each Assumed Benefit Plan and each Assumed Benefit Agreement has been
administered in accordance with its terms and is in compliance with ERISA, the
Code and all other applicable Laws, except for any failure to so be administered
or comply that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Business Material Adverse Effect.
 
(c) No Assumed Benefit Plan is subject to Title IV of ERISA or Section 412 of
the Code.  There does not exist, nor do any circumstances exist that could
reasonably be expected to result in, any Controlled Group Liability after the
Closing of Purchaser or any of its affiliates, in each case except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Business Material Adverse Effect.  “Controlled Group
Liability” means any and all liabilities (i) under Title IV of ERISA, (ii) under
Section 302 or 4068(a) of ERISA, (iii) under Section 412(n) or 4971 of the Code
and (iv) for violation of the continuation coverage requirements of Sections 601
et seq. of ERISA and Section 4980B of the Code or the group health requirements
of Sections 701 et seq. of ERISA and Sections 9801 et seq. of the Code, in the
case of each of the foregoing clauses (i) through (iv), with respect to Seller,
any Selling Subsidiary or any other Commonly Controlled Entity.
 
(d) None of the execution and delivery by Seller of this Agreement, the
execution and delivery by Seller and each Selling Subsidiary of each Ancillary
Agreement to which each of them is, or is specified to be, a party, the
consummation by Seller and the Selling Subsidiaries of the Acquisition and the
other transactions contemplated hereby and thereby and compliance by Seller and
each Selling Subsidiary with the applicable terms hereof and thereof shall (i)
entitle any Business Employee to any compensation or benefit, (ii) accelerate
the time of payment or vesting, or trigger any payment or funding, of any
compensation or benefit or trigger any other material obligation under any
Seller Benefit Plan or Seller Benefit Agreement, (iii) result in any breach or
violation of, or default under, or limit Purchaser’s right to amend, modify or
terminate, any Assumed Benefit Plan or Assumed Benefit Agreement or (iv) result
in any payments to any Business Employees which would not be deductible under
Section 280G of the Code, except, in the case of the foregoing clauses (i), (ii)
and (iii), for any payments or benefits for which Seller or any Selling
Subsidiary shall be solely liable.
 
 
15
 
24

--------------------------------------------------------------------------------

 
SECTION 3.17. Compliance with Applicable Laws.  (a) The Business is in
compliance with all applicable Laws, except for instances of noncompliance that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Business Material Adverse Effect.  Since December 31, 2007
and to the knowledge of Seller, the Business has not engaged in any activities
which would constitute a material violation of, and has complied in all material
respects with, all Federal and State Health Care Laws applicable to the
Business, and has not engaged in any activities which constitute a knowing and
intentional commission of fraud, including the following:  (a) knowingly and
intentionally making or causing to be made a false statement or representation
of a material fact in any application for any benefit or payment; (b) knowingly
and intentionally making or causing to be made a false statement or
representation of a material fact for use in determining rights to any benefit
or payment; (c) knowingly and intentionally soliciting, paying or receiving any
unlawful remuneration (including any kickback, bribe or rebate), directly or
indirectly, covertly or overtly, in cash or in-kind or offering to pay such
remuneration (i) in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by a government health care program or
(ii) in return for purchasing, leasing, or ordering or arranging for or
recommending purchasing, leasing, or ordering any good, facility, service or
item for which payment may be made in whole or in part by any government health
care program; and (d) knowingly and intentionally filing or causing the filing
of any claim for services in violation of Law governing referrals by physicians
or other health care providers.  This Section 3.17 does not relate to matters
with respect to Taxes, which are the subject of Section 3.14.  Notwithstanding
the foregoing: (i) the “intentionally” qualification set forth in subsections
(a), (b) and (c) in this Section 3.17 shall not apply to claims arising under
the Delaware Health Care Fraud Act (Del. Code Ann. tit. 11 Section 913  (A)) or
the Delaware False Claims and Reporting Act (Del. Code Ann. tit. 6 Section 1201
et. seq.); and (ii) the “knowingly and intentionally” qualification set forth in
subsections (a), (b) and (c) of this Section 3.17 shall not apply to claims
arising under the Delaware Provider Welfare Fraud and Kickback Law (Del. Code
Ann. tit. 31 Section 1001 et seq.).
 
(b) Since November 15, 2010 to the date of this Agreement, Seller has complied
in all material respects with the obligations and commitments of “Respondents”
under Paragraph II.B. of that certain Order to Hold Separate and Maintain Assets
of the FTC dated November 15, 2010, in each case to the extent related to the
Delaware Divestiture Assets (as defined therein).
 
 
16
 
25

--------------------------------------------------------------------------------

 
SECTION 3.18. Environmental Matters.  Except, in the case of each of clauses (a)
through (d) below, as would not, individually or in the aggregate, reasonably be
expected to have a Business Material Adverse Effect:  (a) the Seller and each
Selling Subsidiary is and, since December 31, 2007, has been in compliance with
all Environmental Laws pertaining to the Business or any of the Acquired Assets,
including the Acquired Premises; (b) the Seller and the Selling Subsidiaries
possess all Permits issued pursuant to any Environmental Law that are required
to conduct the Business as it is currently conducted at the Acquired Premises
and are and, since December 31, 2007, have been in compliance with all such
Permits; (c) to the knowledge of the Seller, no releases of Hazardous Substances
have occurred at, on, from or under any of the Acquired Premises in a manner and
to an extent that reasonably would be expected to result in a claim against
Seller with respect to the Business pursuant to Environmental Law; and (d) since
December 31, 2007, neither Seller nor any Selling Subsidiary has received any
written claim or notice from any Governmental Authority alleging any violation
of any Environmental Law relating to the Business or any of the Acquired Assets,
including the Acquired Premises.
 
SECTION 3.19. Insurance.  Section 3.19 of the Disclosure Schedules sets forth a
true and complete list of the types of insurance policies maintained as of the
date hereof by or on behalf of Seller or any Selling Subsidiary that relate to
the Business or the Acquired Assets.
 
SECTION 3.20. Business Employees.  Section 3.20 of the Disclosure Schedules
contains a list, as of the date hereof, of each Business Employee and his or her
(a) base salary or hourly rate and expected hours worked per week, (b) target
incentive compensation and (c) accrued vacation time.  No Business Employee is a
member of or represented by any labor union or other collective bargaining
representative in connection with his or her employment.  Since December 31,
2007, Seller has not received any petition for, or written notice of any action
being taken with respect to (a) any collective bargaining representation,
solicitation or organization of any Business Employee or (b) any unfair labor
practice, discrimination, sexual or other harassment or occupational and health
safety standards charge, grievance, arbitration, claim, proceeding or
jurisdictional dispute before any Governmental Entity (including the National
Labor Relations Board or an equal employment opportunity council) or otherwise
in connection with such Business Employee’s employment by Seller or a Selling
Subsidiary, except as would not, individually or in the aggregate, reasonably be
expected to have a Business Material Adverse Effect.  There are no labor
disputes, strikes, work stoppages or slowdowns, organizing efforts or other
similar labor activities pending or, to the knowledge of Seller, threatened,
with respect to any Business Employee in connection with his or her employment
by Seller or a Selling Subsidiary, except for such labor disputes, strikes, work
stoppages, slowdowns and organizing efforts that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Business
Material Adverse Effect.  Seller and the Selling Subsidiaries have complied with
all requirements of applicable Law relating to the Business Employees, except
for such instances of noncomplicance that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Business Material
Adverse Effect.  Seller has not received any notice regarding a current claim
against it or any Selling Subsidiary for (a) overtime pay, wages, salary or
bonus, excluding current payroll periods or (b) vacation time, excluding time
earned in current payroll periods.
 
 
17
 
26

--------------------------------------------------------------------------------

 
SECTION 3.21. Absence of Certain Changes or Events.  Since November 15, 2010 to
the date hereof and except in connection with the Acquisition, Seller and the
Selling Subsidiaries have conducted the Business in the ordinary course of
business.
 
SECTION 3.22. Brokers.  No fees and expenses of any broker, investment banker,
financial advisor or other person engaged by Seller or any of its affiliates in
connection with this Agreement or the transactions contemplated hereby will be
payable by Purchaser or any of its affiliates.
 
ARTICLE IV 
 
 
 
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Seller and the Selling Subsidiaries
that the statements contained in this Article IV are true and correct as of the
date hereof and as of the Closing Date.
 
SECTION 4.01. Organization, Standing and Power.  Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, except for any such failures to be so organized, existing or in
good standing that, individually or in the aggregate, have not had and would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement and the Ancillary
Agreements or the ability of Purchaser to consummate the Acquisition (a
“Purchaser Material Adverse Effect”).
 
SECTION 4.02. Authority; Execution and Delivery; Enforceability.  Purchaser has
full power and authority to execute this Agreement and the Ancillary Agreements
to which it is, or is specified to be, a party and to consummate the Acquisition
and the other transactions contemplated hereby and thereby.  The execution and
delivery by Purchaser of this Agreement and the Ancillary Agreements to which it
is, or is specified to be, a party and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or other action.  Purchaser has duly
executed and delivered this Agreement and prior to the Closing will have duly
executed and delivered each Ancillary Agreement to which it is, or is specified
to be, a party, and, assuming the due execution and delivery of this Agreement
and each Ancillary Agreement by the other parties hereto and thereto, this
Agreement constitutes, and each Ancillary Agreement to which it is, or is
specified to be, a party, will at the Closing constitute, its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency or similar Laws relating to creditors’ rights
generally and to general principles of equity.
 
SECTION 4.03. No Conflicts; Consents.  The execution and delivery by Purchaser
of this Agreement do not, the execution and delivery by Purchaser of each
Ancillary Agreement to which it is, or is specified to be, a party will not, and
the consummation of the Acquisition and the other transactions contemplated
hereby and thereby and compliance by Purchaser with the terms hereof and thereof
will not conflict with any provision of (a) the organizational documents of
Purchaser, (b) any contract to which Purchaser is a party or by which any of its
properties or assets is bound or (c) any Judgment or Law applicable to Purchaser
or any of its properties or assets, other than, in the case of clauses (a), (b)
and (c) above, any such items that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Purchaser Material Adverse
Effect.  No Consent of or registration, declaration or filing with any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or any Ancillary Agreement or the consummation of the Acquisition or
the other transactions contemplated hereby and thereby, other than (i) those
required to be obtained under the Antitrust Orders, (ii) those contemplated by
Section 6.01(b) of this Agreement and (iii) those the failure of which to be
obtained or made, individually or in the aggregate, has not had and would not
reasonably be expected to have a Purchaser Material Adverse Effect.
 
 
18
 
27

--------------------------------------------------------------------------------

 
SECTION 4.04. Litigation, etc.  There are no (a) Proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser or any of its affiliates or
(b) investigations by any Governmental Entity pending or, to the knowledge of
Purchaser, threatened against Purchaser or any of its affiliates that, in any
case, individually or in the aggregate, have had or would reasonably be expected
to have a Purchaser Material Adverse Effect.
 
SECTION 4.05. Availability of Funds.  Purchaser has cash on hand and committed
financing that, together, will at the Closing be sufficient to effect the
Acquisition, including to pay the Base Purchase Price and all associated costs
and expenses.  Purchaser has made available to Seller a true and complete copy
of a commitment letter dated as of March 15, 2011 between Purchaser and
Jefferies Finance LLC setting forth the terms and conditions of the committed
financing available to Purchaser in connection with the Acquisition (the
“Commitment Letter” and, the financing contemplated thereby, the “Financing”),
which Commitment Letter is in full force and effect and is a legal, valid and
binding obligation of Purchaser and the other parties thereto (subject, however,
to the conditions stated therein).  The obligation to make the Financing
available to Purchaser pursuant to the terms of the Commitment Letter is not
subject to any conditions other than the conditions expressly set forth in the
Commitment Letter.  No event has occurred that, with or without notice, lapse of
time or both, would constitute a default or breach on the part of Purchaser
under any term or condition of the Commitment Letter, and Purchaser does not
have any reason to believe that any portion of the Financing to be made
thereunder will not be available to Purchaser on a timely basis to consummate
the Acquisition.
 
SECTION 4.06. Brokers.  No fees and expenses of any broker, investment banker,
financial advisor or other person engaged by Purchaser or any of its affiliates
in connection with this Agreement or the transactions contemplated hereby will
be payable by Seller or any of its affiliates.
 
19
 
28

--------------------------------------------------------------------------------

 
 
SECTION 4.07. No Knowledge of Misrepresentation.  As of the date of this
Agreement, Purchaser is not aware of any representation or warranty of Seller
made in this Agreement that is not true and correct.
 
ARTICLE V 
 
 
 
Covenants
 
SECTION 5.01. Access.  To the extent permitted by the Antitrust Orders, Seller
shall use its reasonable best efforts to afford to Purchaser and its
Representatives reasonable access, upon reasonable notice and during normal
business hours during the period prior to the Closing, to all the personnel,
properties and Business Records of the Business, and, during such period and to
the extent within the control of Seller, Seller shall use its reasonable best
efforts to furnish promptly to Purchaser any readily available information
concerning the Business as Purchaser may reasonably request; provided, however,
that (a) such access does not unreasonably disrupt the normal operations of
Seller or the Business and (b) Seller shall not be obligated to furnish or
afford access (i) to any item that is not an Acquired Asset or (ii) to any item
the disclosure of which is restricted by confidentiality obligations or
applicable Law or would jeopardize the legal privilege accorded to such item.
 
SECTION 5.02. Confidentiality.  Purchaser acknowledges that the information that
has and will be provided to it in connection with the Acquisition and the
consummation of the other transactions contemplated hereby is subject to the
terms of a confidentiality agreement between Purchaser and Seller (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference.  Effective upon the Closing, the Confidentiality Agreement shall
terminate with respect to information relating solely to the Business (it being
understood that any and all other information provided to Purchaser by or on
behalf of Seller shall be kept confidential following the Closing in accordance
with the terms of the Confidentiality Agreement).
 
SECTION 5.03. Reasonable Best Efforts.  (a) On the terms and subject to the
conditions of this Agreement, each party shall use its reasonable best efforts
to cause the Closing to occur, including taking all reasonable actions necessary
to comply promptly with all legal requirements that may be imposed on it or any
of its affiliates with respect to the Closing (including obtaining any Permit
required to be obtained or made by Seller or Purchaser in connection with the
acquisition of the Acquired Assets or the taking of any action contemplated by
this Agreement), and to consummate the transactions contemplated by this
Agreement and the Ancillary Agreements in accordance with their respective
terms.
 
(b) Prior to the Closing, each party shall, and shall cause its affiliates to,
use its reasonable best efforts to obtain, and to cooperate in obtaining, all
material consents from third parties necessary to permit the transfer of the
Acquired Assets (to the extent such consents are transferable under applicable
Law) to, and the assumption of the Assumed Liabilities by, Purchaser, including
making any necessary filings and providing any necessary notices to provide for
(i) the assumption of the Business’s Medicare provider agreements and Medicare
provider numbers by Purchaser (each to the extent transferable under Law), (ii)
the assumption of all Permits used in or relating to the operation or conduct of
the Business that are transferable under Law and (iii) the termination of the
Business’s Medicaid provider agreement, Medicaid provider number and any Permits
used in or relating to the operation or conduct of the Business (each to the
extent not transferable under Law); provided, however, that the parties shall
not be required to pay or commit to pay any amount to (or incur any obligation
in favor of) any person from whom any such consent may be required (other than
filing or application fees).  In the event that Purchaser is unable to obtain
prior to the Closing any Permit that is necessary to operate the Acquired
Assets, from and after the Closing, Seller shall provide such lawful assistance
to Purchaser as it may reasonably request in connection with Purchaser’s efforts
to obtain a comparable authorization; provided, however, that Seller shall not
be required to pay or commit to pay any amount to (or incur any obligation in
favor of) any person from whom any such authorization may be required.
 
 
20
 
29

--------------------------------------------------------------------------------

 
(c) Seller shall promptly file a petition with the FTC for approval of this
Agreement, Purchaser as the acquiror of the Business and the transactions
contemplated by this Agreement and the parties shall promptly submit any
additional information necessary or requested by the FTC in connection with such
petition and the review and consideration by the FTC of the transactions
contemplated by this Agreement.  Each party shall promptly inform the other of
any material communication made by such party to, or received by such party
from, the FTC and any requests for additional information from any Governmental
Entity with respect to the transactions contemplated by this Agreement (it being
agreed, however, that Purchaser shall not make any such written communication
without the prior review and comment of Seller).  Each party shall use its
reasonable best efforts to take any and all steps necessary to obtain the
approval of the FTC of this Agreement, of Purchaser as the acquiror of the
Business and the transactions contemplated by this Agreement so as to enable the
Closing to occur as soon as reasonably possible.  In the event the FTC requests
any changes to this Agreement and/or one or more Ancillary Agreements, the
parties shall cooperate in good faith to amend, and shall amend, any such
agreement to reflect the changes so requested in a manner that, to the fullest
extent possible, preserves the economic benefits intended to be obtained by each
party from the Acquisition; provided, however, that in no event shall Purchaser
be required to enter into any such amendment that would have a material adverse
effect on the economic benefits of the Acquisition to Purchaser (determined
after taking into account any changes to any relevant agreement proposed by
Seller in connection therewith).
 
(d) Purchaser shall: (i) prior to Closing submit all information and
documentation, other than such information and documentation that is only
available following the Closing, required of Purchaser to effectuate a change of
ownership with respect to the Business under the Center for Medicare and
Medicaid Services (“CMS”), Medicare program (a “CHOW”); (ii) indicate on its
CHOW filings that it is accepting automatic assignment of the applicable Selling
Subsidiary’s Medicare provider agreements (to the extent transferable under Law;
it being agreed that the lockbox/sweep agreement referred to below shall be
terminated with respect to any provider agreement that is not transferable under
Law); and (iii) respond in a timely manner to all requests for further
information relating to such CHOW.  Seller shall cause the applicable Selling
Subsidiary to: (i) submit prior to Closing all information and documentation,
other than such information and documentation that is only available following
the Closing, required of the applicable Selling Subsidiary to effectuate a CHOW;
and (ii) respond in a timely manner to all requests for further information
relating to such CHOW.  The parties acknowledge that until such time as CMS
issues a tie-in notice with respect to the CHOW, all payments for services
provided under the applicable Selling Subsidiary’s Medicare provider agreements
following the Closing will be sent to Seller’s or the applicable Selling
Subsidiary’s account.  Purchaser and Seller shall, effective as of Closing,
enter into a lockbox/sweep agreement reasonably acceptable to them, covering all
claims for reimbursement submitted by Purchaser under the Business’s Medicare
provider agreements during the six (6) month period immediately following the
Closing for services provided following the Closing, whereby, provided that
Purchaser has fully complied with this subsection (d) and continues to fully
comply with this subsection (d) following the Closing, all payments received by
Seller or the applicable Selling Subsidiary by CMS on account of services
provided following the Closing will be transferred on a daily basis, excluding
weekends and holidays, to an account controlled by Purchaser. Notwithstanding
the foregoing, such lockbox/sweep agreement shall be automatically extended for
an additional three (3) months in the event CMS has not issued a tie-in notice
with respect to the CHOW within six (6) months of the Closing if the delay is
solely attributable to CMS or the applicable fiscal intermediary and is not
attributable to the Purchaser in any manner. Neither Seller nor the Selling
Subsidiaries is making any representations or warranties that any claims
submitted following the Closing to CMS will be paid by CMS or that any submitted
claims will be paid by CMS in a timely manner.
 
 
21
 
30

--------------------------------------------------------------------------------

 
SECTION 5.04. Expenses.  Whether or not the Closing takes place, and except as
set forth in Section 1.05(d), Section 5.05, Section 5.06 and Article VIII, all
costs and expenses incurred in connection with this Agreement and the Ancillary
Agreements and the transactions contemplated hereby and thereby shall be paid by
the party incurring such expense.
 
SECTION 5.05. Tax Matters.  (a) All documentary, stamp, transfer, sales, use,
registration, excise, land transfer, mutation duty and other such Taxes and any
conveyance fees, recording charges and other fees and charges (collectively,
“Transfer Taxes”) applicable to the conveyance and transfer from the Selling
Subsidiaries to Purchaser of the Acquired Assets, and any other transfer or
documentary Taxes or any filing or recording fees applicable to such conveyance
and transfer, shall be borne fifty percent (50%) by Purchaser and fifty percent
(50%) by Seller and the Selling Subsidiaries.  Each party shall use its
reasonable best efforts to avail itself of any available exemptions from any
such Taxes or fees, and to cooperate with the other party in providing any
information and documentation that may be necessary to obtain such
exemptions.  To the extent that any Transfer Taxes are due upon recordation of
the deed conveying the Acquired Premises to Purchaser at Closing, Seller shall
deposit its 50% of such Transfer Taxes with the Title Company prior to Closing.
 
22
 
31

--------------------------------------------------------------------------------

 
 
(b) Purchaser and Seller shall cooperate fully as and to the extent reasonably
requested by the other in connection with the filing of Tax Returns and any
audit, litigation or other proceeding (each, a “Tax Proceeding”) with respect to
Taxes imposed on or with respect to the Acquired Assets.  Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information which are reasonably relevant to any such Tax Return or
Tax Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.
 
(c) Straddle Periods.  In the case of any taxable period that includes, but does
not end on, the Closing Date (a “Straddle Period”):
 
(i) Taxes imposed on a periodic basis (including real, personal and intangible
property Taxes) or ad valorem property Taxes (“Property Taxes”) imposed with
respect to the Acquired Assets shall be allocated to the Pre-Closing Tax Period
on a pro rata basis (based on the number of days during the Straddle Period
elapsed on or prior to the Closing Date); and
 
(ii) Taxes (other than Property Taxes) imposed with respect to the Acquired
Assets for the Pre-Closing Period shall be computed as if such taxable period
ended as of the close of business on the Closing Date.
 
SECTION 5.06. Post-Closing Cooperation.  (a) Seller and Purchaser shall
reasonably cooperate with each other, and shall cause their respective
Representatives to cooperate with each other, for a period of one-hundred eighty
(180) days after the Closing, to ensure the orderly transition of the Business
to Purchaser, and to minimize any disruption to the Business and the other
businesses of Seller that might result from the transactions contemplated
hereby.  After the Closing, upon reasonable notice and during normal business
hours, Seller and Purchaser shall furnish or cause to be furnished to each other
and their respective Representatives access to such information and assistance
relating to the Business within the control of such party as is reasonably
necessary for financial reporting, accounting and Tax matters.
 
(b) Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to Section 5.06(a).  No party
shall be required by this Section 5.06 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations.
 
(c) Seller and its affiliates, on the one hand, and Purchaser and its
affiliates, on the other hand, shall reasonably cooperate with each other
following the Closing in the prosecution or defense of any dispute, litigation
or other Proceeding or insurance claim arising from the Business, including
affording reasonable access to and providing information regarding amounts in
dispute, information regarding employees of the Business and documentation
created in the operation of the Business relating to such dispute, litigation,
proceeding or claim; provided, however, that (i) the requesting party shall
reimburse the other party for all of such other party’s reasonable out-of-pocket
expenses incurred in connection with this Section 5.06(c) and (ii) this Section
5.06(c) shall not apply to any dispute, litigation or other Proceeding or claim
arising out of this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby.
 
23
 
32

--------------------------------------------------------------------------------

 
(d) Seller shall promptly pay to Purchaser any funds received by it or any
Selling Subsidiary after the Closing Date from any Third Party Payor with
respect to an account receivable included as a Current Asset in the calculation
of the Final Working Capital Amount.
 
(e) For a period of three (3) years following the Closing, (i) Seller and the
Selling Subsidiaries shall, to the extent permitted by Law, provide copies to
Purchaser of all correspondence and notices received from any Governmental
Entity or Third Party Payor related to the operation of the Business following
Closing and (ii) Purchaser shall, to the extent permitted by Law, provide copies
to Seller of all correspondence and notices received from any Governmental
Entity or Third Party Payor related to the operation of the Business prior to
the Closing.
 
(f) To the extent required by Law or a Third Party Payor, Seller shall prepare
and promptly file all cost reports relating to the periods ending prior to the
Closing Date or required as a result of the consummation of the transactions
contemplated by this Agreement relating to Medicaid, its fiscal intermediary and
other Third Party Payors which settle on a cost report basis (the “Transition
Cost Reports”).  For a period of three (3) years following the Closing Date,
Purchaser shall forward to Seller any and all correspondence relating to any
Transition Cost Report received from a Governmental Entity (including rights to
settlements and retroactive adjustments to such reports).
 
SECTION 5.07. Publicity.  No public release or announcement concerning the
Acquisition shall be issued by any party after the date hereof without the prior
consent of the other party (which consent shall not be unreasonably withheld or
delayed), except for any such release or announcement required by Law or the
rules or regulations of any United States or foreign securities exchange;
provided, however, that each of Seller and Purchaser may make (a) internal
announcements to their respective employees after reasonable prior notice to and
consultation with the other party and (b) public releases and announcements that
are not inconsistent with the parties’ prior public disclosures regarding the
Acquisition.
 
SECTION 5.08. Bulk Transfer Laws.  Purchaser hereby waives compliance by Seller
and the Selling Subsidiaries with the provisions of any so-called “bulk transfer
law” of any jurisdiction in connection with the sale of the Acquired Assets to
Purchaser.
 
SECTION 5.09. Further Assurances.  From time to time, as and when requested by
any party, each party shall use its reasonable best efforts to execute and
deliver, or cause to be executed and delivered, all such documents and
instruments, and shall take, or cause to be taken, all such further or other
actions (subject to Section 5.03), as such other party may reasonably deem
necessary or desirable to consummate the Acquisition and the other transactions
contemplated by this Agreement and the Ancillary Agreements.
 
24
 
33

--------------------------------------------------------------------------------

 
SECTION 5.10. Names Following Closing.  (a) As soon as reasonably practicable
following the Closing (but in no event more than thirty (30) days following the
Closing), Purchaser shall amend or terminate any certificate of assumed name or
d/b/a filings, in each case, with respect to the Seller Names.
 
(b) As soon as reasonably practicable following the Closing (and in any event
within thirty (30) days following the Closing), Purchaser shall cause the
Business to discontinue using any stationery, paper goods or supplies that state
or otherwise indicate thereon that the Business is a division or unit of Seller,
PSI or any Selling Subsidiary.  As soon as reasonably practicable following the
Closing (and in any event within thirty (30) days following the Closing),
Purchaser shall discontinue the use of, and remove from all Tangible Personal
Property transferred to Purchaser, any and all logos and other references to
Seller, PSI or any Selling Subsidiary (all of the foregoing, together with the
items referred to in the prior sentence, the “Named Assets”).
 
SECTION 5.11. Purchase Price Allocation.  As soon as reasonably practicable
following the Closing Date, Seller and Purchaser shall mutually agree on an
allocation of the Final Purchase Price among the Acquired Assets that is
consistent with the allocation methodology provided by Section 1060 of the Code,
and the regulations thereunder (the “Allocation”).  Seller and Purchaser shall
attempt to resolve any disagreement regarding the Allocation in good faith, and
if they cannot resolve a disagreement, Seller and Purchaser shall jointly select
and engage an independent appraisal firm to resolve such disagreement.  The
determination by such appraisal firm shall be conclusive and binding on the
parties, absent fraud or manifest error.  The fees and expenses of any appraisal
firm so engaged shall be shared equally by Seller and Purchaser.  The parties
hereby agree that the Allocation shall be controlling for tax purposes and shall
be utilized by both parties in preparing IRS Form 8594 pursuant to Section
1060(b) of the Code.  The parties shall take no position in any conference with
representatives of the Internal Revenue Service or on any Tax Return or filing
inconsistent with the Allocation unless otherwise required pursuant to a
“determination” (as defined in Section 1313 of the Code (or any similar
provision of state or local law)).
 
SECTION 5.12. Employee Matters.  (a) Offers of Employment.  At least thirty (30)
days prior to the Closing Date, Purchaser shall offer employment to each
Business Employee (including each Business Employee who is not actively at work
on the Closing Date due to a leave of absence (including vacation, holiday, sick
leave, maternity or paternity leave, military leave, jury duty, bereavement
leave, injury or short-term disability, but other than long-term disability)),
on terms and conditions consistent with Purchaser’s covenants set forth in this
Section 5.12 and applicable Law, with such employment to be effective as of
12:01 a.m. on the Closing Date.  Each Business Employee who accepts an offer of
employment from Purchaser, including the offers described in Section 5.12(b), is
referred to herein as a “Transferred Employee” as of the effective date of such
acceptance.  Subject to Section 5.12(b), effective as of 12:01 a.m. on the
Closing Date, Seller and the Selling Subsidiaries shall terminate the employment
of all Business Employees.  Purchaser shall be solely responsible for, and shall
indemnify and hold harmless Seller and the Selling Subsidiaries from, all
liabilities, obligations and commitments that may result in respect of claims
for severance or other separation benefits (including claims for wrongful
dismissal, notice of termination of employment or pay in lieu of notice) arising
out of, relating to or in connection with (i) Purchaser’s failure to offer
employment to any Business Employee on terms consistent with this Section 5.12
or (ii) Purchaser’s termination of employment of any Transferred Employee on or
after 12:01 a.m. on the Closing Date (or, in the case of any Inactive Employee
who becomes a Transferred Employee, such Inactive Employee’s Transfer
Date).  Seller and the Selling Subsidiaries shall be solely responsible for, and
shall indemnify and hold harmless Purchaser from, all liabilities, obligations
and commitments that may result in respect of claims for severance or other
separation benefits (including claims for wrongful dismissal, notice of
termination of employment or pay in lieu of notice) arising out of, relating to
or in connection with Seller’s termination of employment of any Business
Employee before 12.01 a.m. on the Closing Date (or, in the case of any Inactive
Employee who becomes a Transferred Employee, such Inactive Employee’s Transfer
Date).
 
25
 
34

--------------------------------------------------------------------------------

 
(b) Inactive Employees.  With respect to any Business Employee who is not
actively at work on the Closing Date due to long-term disability (each, an
“Inactive Employee”), at least thirty (30) days prior to the Closing Date,
Purchaser shall offer employment to such Inactive Employee, on terms and
conditions consistent with Purchaser’s covenants set forth in this Section 5.12
and applicable Law, effective as of the date such Inactive Employee returns to
active work at the conclusion of such leave; provided, however, that Purchaser
shall be required to offer employment to any Inactive Employee only to the same
extent that Seller or the Selling Subsidiaries would have been required to
employ or re-employ such Inactive Employee in accordance with their respective
applicable policies, practices and procedures in effect as of the date hereof if
the transactions contemplated by this Agreement had not occurred.  Seller and
the Selling Subsidiaries shall have the sole obligation to provide compensation
and benefits to each Inactive Employee until the date he or she becomes a
Transferred Employee.  Effective as of the date any Inactive Employee returns to
active work with Purchaser (such date, such Inactive Employee’s “Transfer
Date”), Seller and the Selling Subsidiaries shall terminate the employment of
such Inactive Employee.
 
(c) Seller Benefit Plans and Seller Benefit Agreements.  Effective as of 12:01
a.m. on the Closing Date (or, in the case of any Inactive Employee who becomes a
Transferred Employee, such Inactive Employee’s Transfer Date), each Business
Employee shall cease all active participation in and accrual of benefits under
the Seller Benefit Plans that are not Assumed Benefit Plans (the “Retained
Benefit Plans”).  Seller and the Selling Subsidiaries shall retain sponsorship
of, and shall remain solely responsible for, and shall retain and indemnify and
hold harmless Purchaser against all liabilities, obligations and commitments
under, the Retained Benefit Plans, whether arising before, on or after the
Closing, and Purchaser shall not assume sponsorship of, contribute to or
maintain, or have any responsibility, liability, obligation or commitment with
respect to, the Retained Benefit Plans.  Effective as of 12:01 a.m. on the
Closing Date, Purchaser shall assume the Assumed Benefit Plans and the Assumed
Benefit Agreements, and shall be solely responsible for, and shall assume and
indemnify and hold harmless Seller and the Selling Subsidiaries against all
liabilities, obligations and commitments under, the Assumed Benefit Plans and
Assumed Benefit Agreements, whether arising before, on or after the Closing, and
Seller and the Selling Subsidiaries shall not sponsor, contribute to or maintain
or be party to, or have any responsibility, liability, obligation or commitment
with respect to, the Assumed Benefit Plans or Assumed Benefit Agreements.
 
26
 
35

--------------------------------------------------------------------------------

 
(d) Allocation of Employment Liabilities.  (i) Except as otherwise specifically
provided in this Agreement or as required to be transferred to Purchaser by
applicable Law, Seller and the Selling Subsidiaries shall retain liability and
responsibility for all employment and employee-benefit related liabilities,
obligations and commitments that relate to the Business Employees (or any
dependent or beneficiary of any Business Employee) to the extent arising from an
event or events that occur prior to 12:01 a.m. on the Closing Date (or, in the
case of any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date).  Except as otherwise specifically provided in this
Agreement, effective as of 12:01 a.m. on the Closing Date (or, in the case of
any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date), Purchaser shall assume and be solely responsible for
all employment and employee-benefit related liabilities, obligations and
commitments that relate to the Transferred Employees (or any dependent or
beneficiary of any Transferred Employee) to the extent arising from an event or
events that occur on or after 12:01 a.m. on the Closing Date (or, in the case of
any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date).  As of the Closing Date, Seller and the Selling
Subsidiaries shall have paid, in accordance with their standard pay practices,
all compensation, wages, withholding and other Taxes and other employee benefits
with respect to each Business Employee through the end of the last full pay
period of Seller or the applicable Selling Subsidiary that immediately precedes
the Closing Date.
 
(ii) Seller and the Selling Subsidiaries shall retain all liabilities and
obligations for all workers’ compensation, short- and long-term disability,
medical, prescription drug, dental, vision, life insurance, accidental death and
dismemberment and other welfare benefit claims incurred by the Business
Employees and their eligible dependents prior to 12:01 a.m. on the Closing Date
(or, in the case of any Inactive Employee who becomes a Transferred Employee,
such Inactive Employee’s Transfer Date) that are covered under the terms of the
applicable Seller Benefit Plans, except that Purchaser and its affiliates shall
be responsible for such claims to the extent such claims relate to an Assumed
Benefit Plan or to the extent that such claims are reflected in the Assumed
Current Liabilities.  With respect to claims incurred on or after 12:01 a.m. on
the Closing Date (or, in the case of any Inactive Employee who becomes a
Transferred Employee, such Inactive Employee’s Transfer Date) by the Transferred
Employees and their eligible dependents for workers’ compensation, short- and
long-term disability, medical, prescription drug, dental, vision, life
insurance, accidental death and dismemberment and other welfare benefits,
Purchaser and its affiliates shall be solely responsible.  For these purposes, a
claim shall be deemed to be incurred:  (A) in the case of workers’ compensation
and short- or long-term disability benefits (including related health benefits),
at the time of the injury, sickness or other event giving rise to the claim for
such benefits; (B) in the case of medical, prescription drug, dental or vision
benefits, at the time professional services, equipment or prescription drugs
covered by the applicable plan are obtained; (C) in the case of life insurance
benefits, upon death; and (D) in the case of accidental death and dismemberment
benefits, at the time of the accident.  In the case of workers’ compensation
claims relating to an injury or condition of a Transferred Employee that
occurred over a period both preceding and following 12:01 a.m. on the Closing
Date (or the applicable Transfer Date, as applicable), the claim shall be the
joint responsibility of Seller and the Selling Subsidiaries, on the one hand,
and Purchaser and its affiliates, on the other hand, and shall in accordance
with and to the extent permitted by applicable Law be equitably apportioned
between them based upon the relative periods of time that the condition or
injury transpired preceding and following 12:01 a.m. on the Closing Date (or the
applicable Transfer Date, as applicable).
 
27
 
36

--------------------------------------------------------------------------------

 
(e) Service Credit.  From and after the Closing, Purchaser shall give or cause
to be given to each Transferred Employee full credit for all purposes
(including, for purposes of eligibility to participate, vesting, benefit accrual
and eligibility to receive benefits, but excluding benefit accruals under any
defined benefit pension plan) under each employee benefit plan, program or
arrangement established or maintained by Purchaser or any of its affiliates
under which Transferred Employees are eligible to participate on or after the
Closing for service accrued or deemed accrued on or prior to the Closing with
Seller or any Selling Subsidiary to the same extent that such credit was
recognized by Seller and the Selling Subsidiaries under comparable Seller
Benefit Plans immediately prior to the Closing; provided, however, that such
credit need not be recognized to the extent that such recognition would result
in any duplication of benefits.
 
(f) Welfare Plans.  With respect to each welfare benefit plan, program or
arrangement maintained, sponsored or contributed to by Purchaser or its
affiliates after the Closing (collectively, “Purchaser Welfare Benefit Plans”)
in which any Transferred Employee may be eligible to participate on or after the
Closing, Purchaser shall (i) waive, or cause its insurance carrier to waive, all
limitations as to preexisting conditions, actively-at-work requirements,
exclusions and waiting periods, if any, with respect to participation and
coverage requirements applicable to each Transferred Employee, and (ii) provide
credit to each Transferred Employee for any co-payments, deductibles and
out-of-pocket expenses paid by such Transferred Employee under the comparable
Seller Benefit Plan during the relevant plan year up to and including the
Closing (or, in the case of any Inactive Employee who becomes a Transferred
Employee, such Inactive Employee’s Transfer Date).
 
(g) Vacation.  For purposes of determining the number of vacation days to which
each Transferred Employee shall be entitled following the Closing (or, in the
case of any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date), Purchaser shall assume and honor all vacation days
accrued or earned but not yet taken by such Transferred Employee as of the
Closing (or, in the case of any Inactive Employee who becomes a Transferred
Employee, such Inactive Employee’s Transfer Date).
 
28
 
37

--------------------------------------------------------------------------------

 
(h) COBRA.  Seller shall be solely responsible for compliance with the
requirements of Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA, including the provision of continuation coverage (within the meaning of
COBRA), with respect to all Business Employees, and their respective spouses and
dependents, for whom a qualifying event (within the meaning of COBRA) occurs at
any time prior to the Closing Date (or, in the case of any Inactive Employee who
becomes a Transferred Employee, such Inactive Employee’s Transfer
Date)).  Purchaser shall be responsible for compliance with such health care
continuation requirements with respect to all Transferred Employees and their
respective spouses and dependents for whom a qualifying event (within the
meaning of COBRA) occurs on or after the Closing Date (or, in the case of any
Inactive Employee who becomes a Transferred Employee, such Inactive Employee’s
Transfer Date) (including qualifying events that occur in connection with the
transactions contemplated by this Agreement).
 
(i) WARN.  Seller agrees to provide any required notice under and to otherwise
comply with, and to retain all liabilities relating to, the federal Worker
Adjustment and Retraining Notification Act, and any similar state, local or
foreign Laws (“WARN”), with respect to any event affecting Business Employees
prior to the Closing Date (or, in the case of any Inactive Employee who becomes
a Transferred Employee, such Inactive Employee’s Transfer Date).  Purchaser
agrees to provide any required notice under and to otherwise comply with, and to
assume all liabilities relating to, such Laws with respect to any event
affecting Transferred Employees on or after the Closing Date (or, in the case of
any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date) (including as a result of the transactions
contemplated by this Agreement).  Seller shall notify Purchaser of any
“employment loss” (as defined in WARN) experienced by any Business Employee
during the ninety (90)-day period prior to the Closing Date (or, in the case of
any Inactive Employee who becomes a Transferred Employee, such Inactive
Employee’s Transfer Date).  Purchaser shall not take any action after the
Closing that would cause any termination of employment of any employees by
Seller or the Selling Subsidiaries that occurs on or before the Closing to
constitute a “plant closing” or “mass layoff” or “group termination” under WARN,
or create any liability or penalty to Seller or any Selling Subsidiary for any
employment terminations under applicable Law.  On the Closing Date, Seller shall
notify Purchaser of any “employment loss” (as defined in WARN) experienced by
any Business Employees in the 90-day period prior to the Closing Date.
 
(j) Sharing of Communications/Information.  Any communications proposed to be
delivered by Seller or Purchaser to Business Employees before the Closing Date
regarding the matters contained in or the transactions contemplated by this
Agreement or otherwise respecting any changes or potential changes in employee
benefit plans, practices or procedures that may or will occur in connection with
the transactions contemplated by this Agreement shall be subject to the prior
approval of Purchaser (not to be unreasonably withheld), in the case of any such
communications proposed to be delivered by Seller that relate to Purchaser, and
Seller (not to be unreasonably withheld), in the case of any such communications
proposed to be delivered by Purchaser.  Seller and Purchaser shall provide each
other with such records and information as may be reasonably necessary,
appropriate and permitted under applicable Law to carry out their obligations
under this Section 5.12.
 
29
 
38

--------------------------------------------------------------------------------

 
(k) Employment Tax Reporting Responsibility.  Seller and Purchaser hereby agree
to follow the standard procedure for United States employment tax withholding as
provided in Section 5 of Rev. Proc. 2004-53, I.R.B. 2004-34.
 
(l) No Third-Party Beneficiaries.  Nothing contained in this Section 5.12,
expressed or implied, is intended to confer upon any Business Employee any right
to employment or continued employment with Seller or Purchaser for any period by
reason of this Agreement.  In addition, without limiting the generality of
Section 9.02, the provisions of this Agreement, in particular this Section 5.12,
are solely for the benefit of the parties to this Agreement, and no current or
former employee, director or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of this Agreement, and nothing herein shall be construed as an
amendment to any Seller Benefit Plan, Seller Benefit Agreement or other employee
benefit plan of Seller or any Selling Subsidiary or Purchaser or any subsidiary
of Purchaser for any purpose.  Nothing in this Section 5.12 shall be construed
to limit any rights that Seller or Purchaser may have under any plan or
arrangement to amend, modify, terminate or adjust any particular plan or
arrangement.
 
SECTION 5.13. Post-Closing Audit.  Seller acknowledges that following the
Closing, Purchaser intends to obtain an audit of the financial statements of the
Business for the fiscal years ended December 31, 2008, December 31, 2009 and
December 31, 2010, and for such other periods as may be required in order to
permit Purchaser to comply with applicable securities Laws.  Following the
Closing, Seller shall, and shall cause each Selling Subsidiary to, use its and
their commercially reasonable efforts to grant Purchaser and its selected
accountant reasonable access, during normal business hours and upon reasonable
notice, to the files, books, records and offices of Seller and the Selling
Subsidiaries relating to the Business, including any and all information
relating to Taxes, contracts or real, personal or intangible property relating
to the Business or the financial condition of the Business, in each case to the
extent reasonably necessary to permit Purchaser to comply with applicable
securities Laws.  In addition, Seller shall request its accountants (who shall
not be required to violate any applicable professional standards) to make
available such financial information with respect to the operation of the
Business prior to the Closing as may be reasonably requested by Purchaser and
its selected accountant.
 
SECTION 5.14. Financing.  (a) Purchaser shall use its, and shall cause its
affiliates to use their, reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable, and to execute and deliver, or cause to be executed and delivered,
such instruments and documents as may be required, to arrange the Financing as
promptly as reasonably practicable on the terms (including the flex provisions)
and subject only to the conditions contained in the Commitment Letter, including
by (i) taking enforcement action to cause the financial institutions providing
the Financing to fund the Financing and (ii) refraining, and causing its
affiliates to refrain, from taking any action that could reasonably be expected
to result in the failure of any of the conditions contained in the Commitment
Letter or in any definitive agreement related to the Financing.
 
30
 
39

--------------------------------------------------------------------------------

 
(b) Purchaser shall not agree to or permit any amendment, supplement or other
modification of, or waive any of its rights under, the Commitment Letter or the
definitive agreements relating to the Financing, except that Purchaser may
amend, supplement or otherwise modify the Commitment Letter and such definitive
agreements if such amendment, supplement or other modification (i) does not
contain additional or modified conditions or other contingencies to the funding
of the Financing relative to those initially contained in the Commitment Letter,
(ii) would not otherwise reasonably be expected to impair or delay the funding
of the Financing and (iii) does not reduce the aggregate amount of the Financing
prior to the consummation of the Closing.  If any portion of the Financing
becomes unavailable on the terms (including the flex provisions) and conditions
contained in the Commitment Letter, Purchaser shall promptly notify Seller, and
Purchaser shall use its reasonable best efforts to obtain, as promptly as
practicable, replacement financing commitments on terms that will enable
Purchaser to consummate the Acquisition upon satisfaction or waiver of the
conditions in Article VI.  For the avoidance of doubt and notwithstanding
anything to the contrary, Purchaser acknowledges and agrees that its obligation
to consummate the Acquisition on the terms and subject to the conditions set
forth herein is not conditioned upon the availability or consummation of the
Financing, the availability of any replacement commitments or receipt of the
proceeds therefrom.
 
SECTION 5.15. Transferred Employees.  For a period of one (1) year following the
Closing Date, Seller shall, and shall cause its subsidiaries, not to solicit or
otherwise attempt to induce any of the Transferred Employees to terminate his or
her employment with Purchaser; provided, however, that Seller and its
subsidiaries may (a) advertise for employees in newspapers, trade publications
or other media, or engage recruiters to conduct general employee search
activities, in either case not targeted specifically at Transferred Employees or
(b) hire Transferred Employees who apply for employment with Seller or its
subsidiaries, as long as such were not solicited by Seller or its subsidiaries
in violation of this Section 5.15.  Notwithstanding anything in this Section to
the contrary and without limiting Section 5.12(a), nothing herein shall prohibit
Seller or any of its subsidiaries from making any offer of employment or
employing a Business Employee (i) if Purchaser has notified Seller in writing
that Purchaser does not intend to make an offer of employment to such employee,
(ii) if an offer of employment has been made to such employee and he or she has
declined the offer or (iii) in the case of a Transferred Employee, if such
employee has been terminated by Purchaser following Closing.
 
SECTION 5.16. Repayment of Mortgage Note, Release of Liens.  At or prior to the
Closing, Seller shall repay all amounts owing under that certain Mortgage Note
dated September 6, 2001, from Delaware Investment Associates, LLC to Wells Fargo
Bank, N.A., as successor to AMI Capital, Inc., pursuant to a payoff letter in
customary form from Wells Fargo Bank, N.A.  If Seller has not repaid such note
and arranged for the Mortgage also dated September 6, 2001 securing such note
and recorded  as Instrument No. 20010906-0073586 in the New Castle County,
Delaware real estate records to be discharged of record prior to Closing, then
Seller shall provide a copy of the payoff letter described above to both
Purchaser and the Title Company and direct Purchaser to wire a portion of the
Base Purchase Price equal to the amount set forth in the payoff letter as
required to repay all amounts owing under such note and mortgage to the Title
Company pursuant to the escrow instructions described in Section 2.02(g).   In
addition, Seller agrees to use commercially reasonable efforts prior to the
Closing to secure and record releases of the following documents of record: (i)
the  Assignment of Lessor’s Interest in Leases dated April 4, 2001 between
Delaware Investment Associates, LLC and The Bank/First Citizen’s Bank, (ii) the
Mortgage dated August 28, 1990 from Hospital Group of Delaware, Inc. to Foothill
Capital Corporation, (iii) the Collateral Assignment of Leases and Rents dated
August 28, 1990 from Hospital Group of Delaware, Inc. to Foothill Capital
Corporation, (iv) the Regulatory Agreement dated September 6, 2001 and recorded
as Instrument No. 20010906-0073584, New Castle County Records and (v) the
Regulatory Agreement dated September 6, 2001 and recorded as Instrument
20010906-0073585, New Castle County records.  To the extent that any of the
Liens described in this Section 5.16 remain of record on the Closing Date,
Seller shall (a) if Purchaser elects to purchase title insurance as to
MeadowWood Hospital for itself and/or its lender from the Title Company, arrange
for the Title Company to omit such Liens from the title insurance policy or
policies it issues to Purchaser and Purchaser’s lender, if any, or (b) if
Purchaser elects not to purchase title insurance as to MeadowWood Hospital for
itself and/or its lender from the Title Company, indemnify Purchaser against,
and hold Purchaser harmless from, any Losses arising from such Liens or from a
claim or demand for repayment of the amounts secured by such Liens in accordance
with Article VIII.
 
31
 
40

--------------------------------------------------------------------------------

 
SECTION 5.17. Hold Separate Order.  From the date of this Agreement to the
Closing, and without limiting the Antitrust Orders, Seller shall use its
reasonable best efforts to comply in all material respects with the obligations
and commitments of “Respondents” under Paragraph II.B. of that certain Order to
Hold Separate and Maintain Assets of the FTC dated November 15, 2010, in each
case to the extent related to the Delaware Divestiture Assets (as defined
therein).
 
ARTICLE VI 
 
 
 
Conditions Precedent
 
SECTION 6.01. Conditions to Each Party’s Obligation.  The obligation of
Purchaser and Seller to consummate the Acquisition is subject to the
satisfaction or waiver on or prior to the Closing of the following conditions:
 
(a) Competition Approvals.  The FTC shall have approved of this Agreement and
Purchaser as the acquiror of the Business, as required by the Antitrust Orders.
 
32
 
41

--------------------------------------------------------------------------------

 
(b) Other Governmental Approvals.  The Delaware Department of Health and Human
Services Division of Public Health, Health Facilities Licensing and
Certification shall have either issued a Psychiatric Hospital License to
Purchaser with respect to the Business or indicated its intention (either in
writing or otherwise) to grant such a license to Purchaser following the
Closing.
 
(c) No Injunctions or Restraints.  No applicable Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Acquisition
shall be in effect.
 
SECTION 6.02. Conditions to Obligation of Purchaser.  The obligation of
Purchaser to consummate the Acquisition is subject to the satisfaction (or
waiver by Purchaser) on or prior to the Closing Date of the following
conditions:
 
(a) Representations and Warranties; No Business Material Adverse Effect.  The
representations and warranties of Seller set forth in this Agreement shall be
true and correct as of the Closing Date as though made on the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date), except where the failure
of such representations and warranties to be so true and correct would not,
individually or in the aggregate, reasonably be expected to have a Business
Material Adverse Effect.  No Business Material Adverse Effect shall have
occurred after the date hereof.
 
(b) Performance of Obligations of Seller.  Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Seller prior to the Closing.
 
(c) Required Consents.  The consents listed on Section 6.02(c) of the Disclosure
Schedules shall have been obtained (it being agreed that this condition shall be
deemed satisfied with respect to any agreement listed thereon if (x) the
relevant consent is not obtained prior to the satisfaction or waiver of the
conditions set forth in Sections 6.01 and 6.02 (other than this Section 6.02(c))
and (y) Purchaser does not cooperate in good faith with Seller to identify and
enter into an alternative arrangement acceptable to Seller and Purchaser that
effectively provides Seller and Purchaser with the benefits and burdens that
would otherwise result from the assignment of such agreement to Purchaser at
Closing).
 
SECTION 6.03. Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Acquisition is subject to the satisfaction (or waiver by Seller)
on or prior to the Closing Date of the following conditions:
 
(a) Representations and Warranties; No Purchaser Material Adverse Effect.  The
representations and warranties of Purchaser set forth in this Agreement shall be
true and correct as of the Closing Date as though made on the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date), except where the failure
of such representations and warranties to be so true and correct would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.  No Purchaser Material Adverse Effect shall have
occurred after the date hereof.
 
33
 
42

--------------------------------------------------------------------------------

 
(b) Performance of Obligations of Purchaser.  Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Purchaser prior to the
Closing.
 
SECTION 6.04. Frustration of Closing Conditions.  Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s failure to act in good
faith or to use its reasonable best efforts to consummate the Acquisition, as
required by this Agreement.
 
ARTICLE VII 
 
 
 
Termination, Amendment and Waiver
 
SECTION 7.01. Termination.  (a) Notwithstanding any other provision of this
Agreement, this Agreement may be terminated and the Acquisition and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing:
 
(i) by the mutual written consent of Seller and Purchaser;
 
(ii) by Seller if any of the conditions set forth in Section 6.01 or 6.03 shall
have become incapable of fulfillment, and shall not have been waived by Seller;
 
(iii) by Purchaser if any of the conditions set forth in Section 6.01 or 6.02
shall have become incapable of fulfillment, and shall not have been waived by
Purchaser; or
 
(iv) by Seller or Purchaser, if the Closing does not occur on or prior to August
31, 2011;
 
provided, however, that the right to terminate this Agreement under clause (ii),
(iii) or (iv) of this Section 7.01 shall not be available to any party that is
then in material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement.
 
(b) In the event of termination by Seller or Purchaser pursuant to this Section
7.01, written notice thereof shall forthwith be given to the other and the
transactions contemplated by this Agreement shall be terminated, without further
action by any party.  If the transactions contemplated by this Agreement are
terminated as provided herein:
 
(i) Purchaser shall return all documents and other material received from Seller
relating to the Acquisition or any of the other transactions contemplated
hereby, whether so obtained before or after the execution hereof, to Seller; and
 
34
 
43

--------------------------------------------------------------------------------

 
(ii) all confidential information received by Purchaser from Seller in
connection with this Agreement shall be treated in accordance with the
Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement.
 
SECTION 7.02. Effect of Termination.  If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 7.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (a) Sections 3.22 and 4.06 (relating to brokers’
fees), (b) Section 5.02 (relating to confidentiality), (c) Section 5.04
(relating to certain expenses), (d) Section 5.07 (relating to publicity), (e)
Section 7.01 and this Section 7.02 and (f) Article IX.  Nothing in this Section
7.02 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or to impair the right
of any party to compel specific performance by any other party of its
obligations under this Agreement.
 
SECTION 7.03. Amendments and Waivers.  This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.  The
terms, conditions, warranties, representations and indemnities contained in this
Agreement may be waived only by a written instrument executed by the party
waiving compliance.  Any such waiver shall only be effective in the specific
instance and for the specific and limited purpose for which it was given and
shall not be deemed a waiver of any other provision hereof or of the same breach
or default upon any recurrence thereof.  No failure on the part of a party
hereto to exercise and no delay in exercising any right hereunder shall operate
as a waiver thereof nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.
 
ARTICLE VIII 
 
 
 
Indemnification
 
SECTION 8.01. Indemnification by Seller.  (a) From and after the Closing, Seller
shall indemnify Purchaser and its affiliates and each of their respective
Representatives against, and hold them harmless from, any loss, liability,
claim, damage or expense, including reasonable legal fees and expenses
(collectively, “Losses”), to the extent arising from:
 
(i) any breach of any representation or warranty of Seller contained in this
Agreement (determined for purposes of this Section 8.01(a)(i) without giving
effect to any limitation that is based upon the absence of a Business Material
Adverse Effect or any other materiality qualification);
 
(ii) any breach of any covenant of Seller contained in this Agreement; and
 
35
 
44

--------------------------------------------------------------------------------

 
(iii) any liability, obligation or commitment of Seller or any Selling
Subsidiary that is not an Assumed Liability.
 
(b) Notwithstanding any other provision of this Article VIII, except for Losses
attributable to fraud and Losses subject to indemnity under Section 8.01(a)(iii)
(for which this Section 8.01(b) shall not apply), Seller shall not have any
liability:
 
(i) under clause (i) of Section 8.01(a) for (A) any Losses unless and until the
aggregate amount of all such Losses exceeds $375,000, in which case Seller shall
be liable for all such Losses only in excess of such amount, (B) any Losses,
individually or in the aggregate, in excess of $2,687,500 or (C) any individual
item where the Losses relating thereto are less than $25,000, and such items
shall not be aggregated with other items for purposes of satisfying the
threshold contemplated by subclause (A) of this Section 8.01(b)(i); provided,
however, if all or any portion of the Losses arising from a breach of the
representations and warranties of Seller contained in Sections 3.02, 3.05, 3.07,
3.08, 3.14 or 3.22 are not indemnifiable hereunder solely as a result of the
limit on indemnification set forth in subclause (B) above, then such limit shall
not apply with regard to the indemnity for such Losses.
 
(ii) under Section 8.01(a)(i) and Section 8.01(a)(ii), taken together, for any
Losses, individually or in the aggregate, in excess of the Final Purchase Price;
and
 
(iii) under clause (i) or (ii) of Section 8.01(a) for any breach if Section 6.04
is applicable to such breach.
 
(c) Purchaser acknowledges that, from and after the Closing and except in the
case of fraud, its sole and exclusive monetary remedy against Seller and its
affiliates (including the Selling Subsidiaries) with respect to any and all
claims relating to this Agreement and the transactions contemplated hereby shall
be pursuant to the indemnification provisions set forth in this Article VIII.
 
SECTION 8.02. Indemnification by Purchaser.  (a) From and after the Closing,
Purchaser shall indemnify Seller and its affiliates and each of their respective
Representatives against, and hold them harmless from, any Losses to the extent
arising from:
 
(i) any breach of any representation or warranty of Purchaser contained in this
Agreement (determined for purposes of this Section 8.02(a)(i) without giving
effect to any limitation that is based upon the absence of a Purchaser Material
Adverse Effect or any other materiality qualification);
 
(ii) any breach of any covenant of Purchaser contained in this Agreement;
 
36
 
45

--------------------------------------------------------------------------------

 
(iii) any Assumed Liability;
 
(iv) any use by Purchaser or any of its affiliates of any Seller Names or any
Named Assets; and
 
(v) any of the arrangements contemplated by Section 5.03(d), including any
claims submitted by the Business following the Closing under the relevant
Selling Subsidiary’s Medicare provider agreement for services provided on or
following the Closing Date.
 
(b) Notwithstanding any other provision of this Article VIII, except for Losses
attributable to fraud and Losses subject to indemnity under Sections
8.02(a)(iii), 8.02(a)(iv) and 8.02(a)(v) (for which this Section 8.02(b) shall
not apply), Purchaser shall not have any liability:
 
(i) under clause (i) of Section 8.02(a) for (A) any Losses unless and until the
aggregate amount of all such Losses exceeds $375,000, in which case Seller shall
be liable for all such Losses only in excess of such amount, (B) any Losses,
individually or in the aggregate, in excess of $2,687,500 or (C) any individual
item where the Losses relating thereto are less than $25,000, and such items
shall not be aggregated with other items for purposes of satisfying the
threshold contemplated by subclause (A) of this Section 8.02(b)(i); provided,
however, if all or any portion of the Losses arising from a breach of the
representations and warranties of Purchaser contained in Sections 4.02 or 4.06
are not indemnifiable hereunder solely as a result of the limit on
indemnification set forth in subclause (B) above, then such limit shall not
apply with regard to the indemnity for such Losses.
 
(ii) under Section 8.02(a)(i) and Section 8.02(a)(ii), taken together, for any
Losses, individually or in the aggregate, in excess of the Final Purchase Price;
and
 
(iii) under clause (i) or (ii) of Section 8.02(a) for any breach if Section 6.04
is applicable to such breach.
 
(c) Seller acknowledges that, from and after the Closing and except in the case
of fraud, its sole and exclusive monetary remedy against Purchaser and its
affiliates with respect to any and all claims relating to this Agreement and the
transactions contemplated hereby shall be pursuant to the indemnification
provisions set forth in this Article VIII.
 
SECTION 8.03. Calculation of Losses.  The amount of any Loss for which
indemnification is provided under this Article VIII shall be net of any amounts
recovered by the indemnified party under insurance policies with respect to such
Loss.  Seller and Purchaser agree to treat any indemnity payment made pursuant
to this Article VIII as an adjustment to the Final Purchase Price for Federal,
state, local and foreign income tax purposes.  Any Loss for which an indemnitee
is entitled to indemnification under this Article VIII shall be determined
without duplication of recovery if the state of facts giving rise to such Loss
would otherwise be indemnifiable under multiple provisions of Section 8.01(a) or
Section 8.02(a), as the case may be.  The amount of any Loss arising out of any
item included as an Assumed Current Liability shall be calculated net of the
amount recorded therefor in arriving at the Final Working Capital Amount.  The
amount of any Loss arising out of any reduction in value of any Current Asset
acquired at the Closing shall be calculated based on the difference between such
reduced value and the value included for such Current Asset in the calculation
of the Final Working Capital Amount.  NO PARTY SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, LOST PROFITS, EXEMPLARY, PUNITIVE OR
MULTIPLIER DAMAGES UNDER THIS AGREEMENT, UNLESS AND ONLY TO THE EXTENT SUCH
PARTY IS REQUIRED BY THE EXPRESS TERMS OF THIS AGREEMENT TO PAY SUCH DAMAGES AS
AN INDEMNITOR WITH RESPECT TO A THIRD-PARTY CLAIM.
 
37
 
46

--------------------------------------------------------------------------------

 
SECTION 8.04. Termination of Indemnification.  The obligations to indemnify and
hold harmless any indemnitee (a) pursuant to Section 8.01(a)(i) or 8.02(a)(i)
shall terminate when the applicable representation or warranty terminates
pursuant to Section 8.06, (b) pursuant to Section 8.01(a)(ii) or 8.02(a)(ii)
shall terminate when the applicable covenant terminates pursuant to Section 8.06
and (c) pursuant to Section 8.01(a)(iii), 8.02(a)(iii), 8.02(a)(iv) or
8.02(a)(v) shall not terminate; provided, however, that any such obligation to
indemnify and hold harmless shall not terminate with respect to any item as to
which the applicable indemnitee shall have, before the expiration of the
applicable period, previously made a claim by delivering a notice of such claim
(stating in reasonable detail the basis of such claim) pursuant to Section 8.05
to the relevant indemnifying party.
 
SECTION 8.05. Procedures.  (a) Third Party Claims.  In order for a person to be
entitled to any indemnification provided for under this Agreement in respect of,
arising out of or involving a claim made by any person against the indemnified
party (a “Third Party Claim”), such indemnified party must notify the
indemnifying party in writing (and in reasonable detail) of the Third Party
Claim promptly following receipt by such indemnified party of notice of the
Third Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
indemnifying party shall have been actually prejudiced as a result of such
failure (except that the indemnifying party shall not be liable for any expenses
incurred during the period in which the indemnified party failed to give such
notice).  Thereafter, the indemnified party shall deliver to the indemnifying
party, within five (5) days’ time after the indemnified party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
indemnified party relating to the Third Party Claim.
 
(b) Assumption.  If a Third Party Claim is made against an indemnified party,
the indemnifying party shall be entitled to participate in the defense thereof
and, if it so chooses, to assume the defense thereof with counsel selected by
the indemnifying party; provided, however, that such counsel is not reasonably
objected to by the indemnified party.  Should the indemnifying party so elect to
assume the defense of a Third Party Claim, the indemnifying party shall not be
liable to the indemnified party for any legal expenses subsequently incurred by
the indemnified party in connection with the defense thereof.  If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel (not
reasonably objected to by the indemnifying party), at its own expense, separate
from the counsel employed by the indemnifying party, it being understood that
the indemnifying party shall control such defense.  The indemnifying party shall
be liable for the fees and expenses of counsel employed by the indemnified party
for any period during which the indemnifying party has not assumed the defense
thereof (other than during any period in which the indemnified party shall have
failed to give notice of the Third Party Claim as provided above).  If the
indemnifying party chooses to defend or prosecute a Third Party Claim, all the
indemnified parties shall cooperate in the defense or prosecution thereof.  Such
cooperation shall include the retention and (upon the indemnifying party’s
request) the provision to the indemnifying party of records and information that
are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  Whether or not the indemnifying
party assumes the defense of a Third Party Claim, the indemnified party shall
not admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the indemnifying party’s prior written consent
(which consent shall not be unreasonably withheld or delayed).  If the
indemnifying party assumes the defense of a Third Party Claim, the indemnified
party shall agree to any settlement, compromise or discharge of a Third Party
Claim that the indemnifying party may recommend and that by its terms obligates
the indemnifying party to pay the full amount of the liability in connection
with such Third Party Claim and which releases the indemnified party completely
in connection with such Third Party Claim.
 
38
 
47

--------------------------------------------------------------------------------

 
(c) Other Claims.  In the event any indemnified party should have a claim
against any indemnifying party under Section 8.01 or 8.02 that does not involve
a Third Party Claim being asserted against or sought to be collected from such
indemnified party, the indemnified party shall promptly deliver notice of such
claim to the indemnifying party.  Subject to Sections 8.04 and 8.06, the failure
by any indemnified party so to notify the indemnifying party shall not relieve
the indemnifying party from any liability that it may have to such indemnified
party under Section 8.01 or 8.02, except to the extent that the indemnifying
party has been actually prejudiced by such failure.  If the indemnifying party
does not notify the indemnified party within sixty (60) days following its
receipt of such notice that the indemnifying party disputes its liability to the
indemnified party under Section 8.01 or 8.02, such claim specified by the
indemnified party in such notice shall be conclusively deemed a liability of the
indemnifying party under Section 8.01 or 8.02 and the indemnifying party shall
pay the amount of such liability to the indemnified party on demand or, in the
case of any notice in which the amount of the claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined.
 
(d) Turn-Over.  In the event any person is indemnified under this Article VIII
in respect of any Loss and thereafter such person receives a payment in respect
of such Loss by way of insurance proceeds, other indemnification or any other
available remedy, then, in each such case, such person shall (or the relevant
affiliated party shall cause such person to) promptly pay-over to the applicable
indemnifying party under this Article VIII any and all amounts so recovered from
any such alternative sources to the extent necessary so that such person does
not recover more than the entire amount of the Loss at issue (or, if less, to
the extent necessary so that the applicable indemnifying party recovers the
entire amount of indemnification paid hereunder to such person in respect of
such Loss).
 
39
 
48

--------------------------------------------------------------------------------

 
SECTION 8.06. Survival of Representations, Warranties and Covenants.  Subject to
Section 8.04, the representations, warranties and covenants contained in this
Agreement shall survive the Closing solely for purposes of this Article VIII and
as follows:  (a) the representations and warranties of Seller and Purchaser
contained in this Agreement (other than those contained in Sections 3.02, 3.07,
3.08, 4.02 and 4.06) shall survive for eighteen (18) months following the
Closing, (b) the representations and warranties of Seller and Purchaser
contained in Sections 3.02, 3.07, 3.08, 4.02 and 4.06 shall survive for six (6)
years following the Closing, (c) the covenants contained in Sections 5.03(a) and
5.03(c) shall not survive the Closing and (d) the other covenants contained in
this Agreement shall survive for eighteen (18) months following the Closing,
except in the case of any covenant which by its terms contemplates performance
beyond eighteen (18) months following the Closing, in which case such covenant
shall survive until the ninetieth (90th) day following the expiration of the
relevant performance period.
 
SECTION 8.07. No Additional Representations.  (a)  Purchaser acknowledges and
agrees that (i) none of Seller, the Selling Subsidiaries or any other person has
made any representation or warranty, expressed or implied, as to the Business,
or the accuracy or completeness of any information regarding the Business
furnished or made available to Purchaser and its Representatives, in each case
except as expressly set forth in this Agreement, (ii) Purchaser has not relied
on any representation or warranty from Seller, the Selling Subsidiaries or any
other person in determining to enter into this Agreement, except as expressly
set forth in this Agreement and (iii) none of Seller, the Selling Subsidiaries
or any other person shall have or be subject to any liability to Purchaser or
any other person resulting from the distribution to Purchaser, or Purchaser’s
use of, any information regarding the Business furnished or made available to
Purchaser and its Representatives.
 
(b) PURCHASER ACKNOWLEDGES THAT, SHOULD THE CLOSING OCCUR, PURCHASER WILL
ACQUIRE THE ACQUIRED ASSETS WITHOUT ANY EXPRESS, IMPLIED OR STATUTORY
REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, STRICTLY IN AN “AS IS” CONDITION AND ON A “WHERE IS” BASIS, IN EACH
CASE EXCEPT AND ONLY TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT.
 
40
 
49

--------------------------------------------------------------------------------

 
ARTICLE IX 
 
 
 
General Provisions
 
SECTION 9.01. Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party (including by
operation of law in connection with a merger or consolidation of any party)
without the prior written consent of the other party hereto, except that at or
after the Closing (a) Purchaser shall have the right to grant a security
interest in its interests in and to this Agreement to the Financing Sources and
(b) Purchaser shall have the right to assign all or part of its rights,
obligations and interests in and to this Agreement to one or more subsidiaries
of Purchaser upon written notice to Seller; provided that, in connection with
any such grant or assignment under clause (a) or (b) above, Purchaser shall
remain directly liable to Seller for any breach of this Agreement.  Any
attempted assignment in violation of this Section 9.01 shall be void.
 
SECTION 9.02. No Third-Party Beneficiaries.  Except as provided (a) in Article
VIII and (b) in Sections 9.01, 9.02, 9.10 and 9.11 (it being agreed that
Sections 9.10 and 9.11 are intended to benefit the entities that have committed
to provide or otherwise have entered into agreements in connection with the
Financing or other financings in connection with the transactions contemplated
hereby (including the parties to the Commitment Letter and any joinder
agreements, credit agreements or any other definitive agreements relating
thereto) and their respective affiliates, officers, directors, partners,
employees, advisors, agents and controlling persons (collectively, the
“Financing Sources”)), this Agreement is for the sole benefit of the parties
hereto and their permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any person, other than the parties hereto and
such assigns, any legal or equitable rights hereunder.
 
SECTION 9.03. Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, when received, as follows:
 
if to Purchaser,
 
PHC, Inc.
200 Lake Street, Suite 102
Peabody, MA 01960
Attention: Bruce A. Shear
Facsimile: (978) 536-2677
 
with a copy to:
 
Arent Fox LLP
1050 Connecticut Avenue, NW
Washington, DC 20036
Attention: Jeffrey E. Jordan, Esq.
Facsimile: (202) 857-6395; and
 
41
 
50

--------------------------------------------------------------------------------

 
if to Seller,
 
Universal Health Services, Inc.
367 South Gulph Road
P.O. Box 61558
King of Prussia, PA 19406-0958
Attention:  Debra Osteen
Facsimile:  (610) 382-4390
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention:  Minh Van Ngo, Esq.
Facsimile:  (212) 474-3700
 
SECTION 9.04. Interpretation; Exhibits, Annexes and Schedules; Certain
Definitions.  (a) When a reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or a Section of this Agreement
unless otherwise indicated.  The table of contents, index of defined terms and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Any
capitalized term used in the Disclosure Schedules but not otherwise defined
therein shall have the meaning assigned to such term in this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “hereto”, “hereby”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
terms “or”, “any” and “either” are not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The words
“assets” and “properties” shall be deemed to have the same meaning, and to refer
to all assets and properties, whether real or personal, tangible or
intangible.  Any agreement, instrument or Law defined or referred to herein
means such agreement, instrument or Law as from time to time amended, modified
or supplemented, unless otherwise specifically indicated.
 
(b) For all purposes hereof:
 
“Acute Inpatient Psychiatric Services” means the provision of inpatient
psychiatric services for diagnosis, treatment and care of patients deemed, due
to an acute psychiatric condition, to be a threat to themselves or others or
unable to perform basic life functions.
 
42
 
51

--------------------------------------------------------------------------------

 
“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.
 
“Antitrust Orders” means that certain Decision and Order of the FTC and the
Order to Hold Separate and Maintain Assets of the FTC dated November 15, 2010,
issued in connection with Purchaser’s acquisition of PSI.
 
“Assumed Benefit Agreement” means each Seller Benefit Agreement that is set
forth in Section 3.16(a)(i) of the Disclosure Schedules.
 
“Assumed Benefit Plan” means each Seller Benefit Plan or portion thereof that is
set forth in Section 3.16(a)(ii) of the Disclosure Schedules.
 
“Business” means the operation of a Psychiatric Hospital Facility and all
services, businesses and operations relating thereto, including the provision of
Acute Inpatient Psychiatric Services at any location within the State of
Delaware, in each case solely to the extent any of the foregoing primarily
relates to that certain facility located at 575 South DuPont Highway, New
Castle, Delaware 19720 known as “MeadowWood Behavioral Health System”.
 
“Business Employee” means any employee of Seller or any Selling Subsidiary who
is engaged primarily in the conduct and operation of the Business.
 
“Business Material Adverse Effect” means any event, circumstance, development,
condition, occurrence, state of facts, change or effect that is or is reasonably
likely to have (i) a material adverse effect on the business, assets, results of
operations or financial condition of the Business or (ii) a material adverse
effect on the ability of Seller to consummate the Acquisition, in either case,
other than any event, circumstance, development, condition, occurrence, state of
facts, change or effect resulting from any one or more of the following (except,
in the cases of clauses (A), (B) or (E) below, to the extent any of the matters
referred to therein has had or would reasonably be expected to have a
disproportionate adverse effect on the Business as compared to other comparable
businesses):  (A) any change in the United States or foreign economies or
securities or financial markets in general; (B) any change that affects any
industry in which the Business operates; (C) any change arising in connection
with natural disasters or acts of nature, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing or underway as of the date hereof; (D) any action taken by Purchaser
with respect to the Acquisition; (E) any changes in applicable Laws, accounting
rules or the interpretation thereof; (F) the failure of the Business to meet any
projections; (G) compliance with the terms of, or taking any action required by,
this Agreement; or (H) the public announcement of this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
43
 
52

--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commonly Controlled Entity” means Seller or a Selling Subsidiary or any other
person or entity that, together with Seller or a Selling Subsidiary, is treated
as a single employer under Section 414 of the Code.
 
“control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting equity interests, by contract or
otherwise.
 
“Current Assets” means, as of any date, each of the items set forth on Annex A
hereto, in each case of the Business and as of such date, calculated in
accordance with GAAP, applied in a manner consistent with the historical
principles, policies and methodologies used in the preparation of the Financial
Statements.
 
“Current Liabilities” means, as of any date, each of the items set forth on
Annex B hereto, in each case of the Business and as of such date, calculated in
accordance with GAAP, applied in a manner consistent with the historical
principles, policies and methodologies used in the preparation of the Financial
Statements.
 
“Environmental Laws” means all applicable Laws concerning the pollution or
protection of the environment, as the foregoing are enacted and in effect on the
Closing Date, including, without limitation, the Federal Solid Waste Disposal
Act, as amended, the Federal Clean Air Act, as amended, the Federal Clean Water
Act, as amended, the Federal Resource Conservation and Recovery Act of 1976, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Toxic Substances Control Act, as amended, and any
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency and regulations of any state or local department of natural
resources or other relevant environmental protection agency, in each case
promulgated under such Laws.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Excluded Taxes” means (i) all Taxes to the extent arising out of, relating to
or in respect of the Business or the Acquired Assets, in each case for the
Pre-Closing Tax Period, except as provided in Sections 1.03(a)(iv)(B) and
5.05(a) with respect to Transfer Taxes and (ii) with respect to Taxes of Seller
or any Selling Subsidiary other than those arising out of, relating to or in
respect of the Business or the Acquired Assets, all such Taxes, including income
Taxes of Seller and the Selling Subsidiaries (including those arising in
connection with the consummation of the transactions contemplated by this
Agreement) and any liability of any of them for the unpaid Taxes of any person
under Treasury Regulation § 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by contract or otherwise.
 
“Federal and State Health Care Laws” means (i) Federal fraud and abuse laws and
regulations, including the Federal patient referral law, 42 U.S.C. §1395nn,
commonly known as “Stark”, the Federal anti-kickback law, 42 U.S.C. §1320a-7b,
the federal civil monetary penalty statute, 42 U.S.C. §1320a-7a, Federal laws
and regulations governing exclusion, including 42 U.S.C. §1320a-7, Federal laws
regarding the submission of false claims (including 31 U.S.C. §3729 et. seq.),
false billing, false coding, and similar state laws and regulations; (ii)
Federal and State laws applicable to reimbursement and reassignment; (iii) the
Patient Protection and Affordable Care Act (Pub. L. 111-148), as amended by the
Health Care and Education Reconciliation Act of 2010 (Pub. L. 111-152)
(collectively known as the Affordable Care Act) and its implementing
regulations; (iv) Health Insurance Portability and Accountability Act and other
federal and state privacy laws; (v) federal statutes and regulations affecting
the health insurance program for the aged and disabled established by Title
XVIII of the Social Security Act and any statutes succeeding thereto; (vi)
statutes affecting the Tricare, CHAMPUS, Veterans, and black lung disease
programs and any other health care program financed with United States
government funds; (vii) all Federal statutes and regulations affecting the
medical assistance program established by Titles V, XIX, XX, and XXI of the
Social Security Act and any statutes succeeding thereto, and all state statutes
and plans for medical assistance enacted in connection with the federal statutes
and regulations; (viii) State laws regarding corporate practice of medicine, fee
splitting, “client billing,” “direct billing,” referrals by physicians and other
health care professionals, and kickbacks; (ix) Emergency Medical Treatment and
Labor Act; (x) the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.
and the regulations promulgated pursuant to such statute and any related state
or local statutes and regulations concerning the dispensing and sale of
controlled substances; and (xi) any other Federal or State law or regulation
governing health care.
 
44
 
53

--------------------------------------------------------------------------------

 
“FTC” means the Federal Trade Commission.
 
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
 
“Governmental Entity” means any Federal, state, commonwealth, province,
possession or territory, municipal, local or foreign government, or any
political subdivision thereof, or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign.
 
“Hazardous Substances” means any flammables, explosives, non-naturally occurring
radon or radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, or hazardous or toxic substances, pollutants or
contaminants regulated under, or as defined in any Environmental Law.
 
“Intellectual Property” means, with respect to any person, all intellectual
property owned or licensed (as licensor or licensee) by such person and in which
such person has a pecuniary interest, including (i) all patents, patent
applications, and inventions and discoveries that may be patentable, (ii) all
trademarks and trademark applications, (iii) all copyrights and copyright
applications, (iv) all know-how, trade secrets, software, technical information,
data, registrations, applications for governmental approvals, inventions,
processes, best practices (including clinical pathways), formulae, protocols,
standards, methods, techniques, designs, quality control practices and
information, research and test procedures and information, and safety,
environmental and health practices and information, (v) all confidential or
proprietary information, commercial information, management systems, business
processes and practices, customer lists, customer information, customer records
and files, customer communications, procurement practices and information,
supplier qualification and approval practices and information, training
materials, sales and marketing materials, customer support materials,
advertising and promotional materials and (vi) all rights in any jurisdiction to
limit the use or disclosure of any of the foregoing, and rights to sue and
recover damages or obtain injunctive relief for infringement, dilution,
misappropriation, violation or breach of any of the foregoing.
 
45
 
54

--------------------------------------------------------------------------------

 
“knowledge” means, with respect to Seller, the actual knowledge without inquiry
of the chief executive officer of the Business and the chief financial officer
of the Business.
 
“Law” means any statute, law (including common law), ordinance, rule,
regulation, writ, decree or proclamation, including Federal and State Health
Care Laws.
 
“MeadowWood Hospital” means 575 South DuPont Highway, New Castle County, DE, the
Acquired Premises owned in fee and described in Section 3.08 of the Disclosure
Schedules.
 
“Permit” means any approval, consent, license, certificate, registration,
permit, waiver or other authorization issued, granted, given or otherwise made
available by or under a Government Entity or pursuant to any legal requirement,
and all pending applications therefor or renewals thereof.
 
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
 
“Post-Closing Tax Period” means any taxable period that begins after the Closing
Date and, with respect to any Straddle Period, the portion of such Straddle
Period beginning after the Closing Date.
 
“Pre-Closing Tax Period” means any taxable period that ends on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.
 
“Proceeding” means (i) any action, suit, proceeding, arbitration, inquiry,
hearing, assessment with respect to fines or penalties, or litigation (whether
civil, criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Entity
or (ii) any action, suit, proceeding, arbitration or claim commenced or brought
by any person other than a Governmental Entity.
 
“PSI” means Psychiatric Solutions, Inc.
 
46
 
55

--------------------------------------------------------------------------------

 
“Psychiatric Hospital Facility” means (i) a health care facility, licensed or
certified as a psychiatric hospital (except for a facility limited by its
license or certificate to residential treatment or other long-term care) that
provides Acute Inpatient Psychiatric Services or (ii) a department, unit or
other organizational subdivision of a hospital, licensed or certified as a
provider of inpatient psychiatric care (except for a facility limited by its
license or certificate to residential treatment or other long-term care) that
provides Acute Inpatient Psychiatric Services.
 
“Representative” means, with respect to any person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such person.
 
“Seller Benefit Agreement” means any employment, consulting, bonus, incentive or
deferred compensation, equity or equity-based compensation, severance, change in
control, retention, termination or other contract between Seller or any Selling
Subsidiary, on the one hand, and any current or former Business Employee, on the
other hand.
 
“Seller Benefit Plan” means any (i) pension plan (as defined in Section 3(2) of
ERISA) or post-retirement or employment health or medical plan, program, policy
or arrangement, (ii) bonus, incentive or deferred compensation or equity or
equity-based compensation plan, program, policy or arrangement, (iii) severance,
change in control, retention or termination plan, program, policy or arrangement
or (iv) other compensation or benefit plan, program, policy or arrangement, in
each case, sponsored, maintained, contributed to or required to be maintained or
contributed to by Seller or a Selling Subsidiary or any other Commonly
Controlled Entity for the benefit of any current or former Business Employee.
 
“Selling Subsidiary” means any subsidiary of Seller that has any right, title or
interest in or to any Acquired Asset, is a party to any Assigned Contract or is
subject to, or otherwise has any obligation in respect of, any Assumed
Liability.
 
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than fifty
percent (50%) of the equity interests of which) is owned directly or indirectly
by such first person or by another subsidiary of such first person.
 
“Tax” or “Taxes” means all Federal, state, county, local, municipal, foreign and
other taxes, assessments, duties or similar charges of any kind whatsoever,
including all corporate franchise, income, sales, use, ad valorem, receipts,
value added, profits, license, withholding, payroll, employment, excise,
premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.
 
47
 
56

--------------------------------------------------------------------------------

 
“Taxing Authority” means any Governmental Entity responsible for the imposition
of any Tax.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third Party Payor” means any insurance company, health maintenance
organization, Governmental Entity or other similar person that provides
third-party medical insurance, coverage or similar benefits.
 
“Title Company” means Fidelity National Title Insurance Company.
 
“Working Capital” means, as of any date, Current Assets as of such date minus
Current Liabilities as of such date.
 
(c) In addition to the terms defined in Section 9.04(b), below is a list of
terms defined elsewhere in this Agreement.
 
Term
Section
A/R
Annex A
Accounting Firm
Section 1.05
Acquired Assets
Section 1.02
Acquired Premises
Section 1.02
Acquisition
Section 1.01
AFDA
Annex A
Agreement
Recitals
Allocation
Section 5.11
Ancillary Agreements
Section 1.02
Assigned Contracts
Section 1.02
Assigned Intellectual Property
Section 1.02
Assumed Current Liabilities
Section 1.03
Assumed Liabilities
Section 1.03
Base Purchase Price
Section 1.01
Business Records
Section 1.02
CHOW
Section 5.03
Closing
Section 2.01
Closing Date
Section 2.01
Closing Working Capital
Section 1.05
CMS
Section 5.03
Commitment Letter
Section 4.05
Confidentiality Agreement
Section 5.02
Consent
Section 3.03
Controlled Group Liability
Section 3.16
Covered Employee Liabilities
Section 1.03
Disclosure Schedules
Article III
Excluded Assets
Section 1.02
Excluded Liability
Section 1.03
Final Purchase Price
Section 1.06
Final Working Capital Amount
Section 1.05
Financial Statements
Section 3.04
Financing
Section 4.05
Financing Sources
Section 9.02
Inactive Employees
Section 5.12
Judgment
Section 3.03
Liens
Section 3.07
Losses
Section 8.01
Named Assets
Section 5.10
Notice of Disagreement
Section 1.05
Permitted Liens
Section 3.07
Property Taxes
Section 5.05
Purchaser
Recitals
Purchaser Material Adverse Effect
Section 4.01
Purchaser Welfare Benefit Plans
Section 5.12
Retained Benefit Plans
Section 5.12
Seller
Recitals
Seller Names
Section 1.02
Straddle Period
Section 5.05
Tangible Personal Property
Section 1.02
Tax Proceeding
Section 5.05
Third Party Claim
Section 8.05
Transfer Date
Section 5.12
Transfer Taxes
Section 5.05
Transferred Employee
Section 5.12
Transition Cost Reports
Section 5.06
WARN
Section 5.12
WC Deficit Amount
Section 1.06
WC Excess Amount
Section 1.06
Working Capital Statement
Section 1.05

 
 
SECTION 9.05. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.  Delivery of an executed
counterpart of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of an original counterpart hereof.
 
SECTION 9.06. Entire Agreement.  This Agreement, the Ancillary Agreements and
the Confidentiality Agreement, along with the Disclosure Schedules, Exhibits and
Annexes hereto and thereto, contain the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings relating to such subject matter.  None of
the parties shall be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein or in the Ancillary Agreements or the
Confidentiality Agreement.
 
SECTION 9.07. Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.
 
SECTION 9.08. Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County and (b) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement, any Ancillary Agreement or any transaction contemplated
hereby or thereby.  Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County.  Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 9.08.  Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any Ancillary Agreement or the
transactions contemplated hereby and thereby in (i) the Supreme Court of the
State of New York, New York County or (ii) the United States District Court for
the Southern District of New York, and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.
 
50
 
57

--------------------------------------------------------------------------------

 
SECTION 9.09. Governing Law; Specific Performance.  (a)  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed entirely within such
State, without regard to the conflicts of law principles of such State.
 
(b) The parties agree that irreparable damage for which monetary damages, even
if available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of this Agreement (including
failing to take such actions as are required of it hereunder to consummate the
Acquisition) in accordance with its specified terms or otherwise breach such
provisions.  The parties acknowledge and agree that the parties shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they are
entitled at law or in equity.
 
SECTION 9.10. Waiver of Jury Trial.  Each party hereby waives to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby, including any litigation or other dispute
arising out of or relating in any way to the Commitment Letter or the
performance thereof. Each party (a) certifies that no Representative of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the Ancillary Agreements, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.10.
 
 
SECTION 9.11. Financing Sources Forum; Waiver of Jury Trial.  Notwithstanding
anything contained herein to the contrary, each of the parties agrees (a) that
it will not bring or support any action, cause of action, claim, cross-claim or
third-party claim of any kind or description, whether in law or in equity,
whether in contract, in tort or otherwise, against any of the Financing Sources
in any way relating to this Agreement or any of the transactions contemplated by
this Agreement (including any dispute arising out of or relating in any way to
the Commitment Letter or the performance thereof), in each case in any forum
other than the Supreme Court of the State of New York, New York County or the
United States District Court for the Southern District of New York and (b) that
the waiver contained in Section 9.10 shall apply to any such action, cause of
action, claim, cross-claim or third-party claim.
 
51
 
58

--------------------------------------------------------------------------------

 
SECTION 9.12. Rules of Construction.  The parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 
[Remainder of page intentionally left blank]
52

 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 
 
 
                                                                                                                                                                                                 
UNIVERSAL HEALTH SERVICES, INC., as Seller,
                                                                                                                                                                                             
by
    /s/  Steven Filtou                                          
Name:  Steven Filtou 
 
Title:    Senior Financial Officer and
             Chief Financial Officer

 
 
                                                                                                                                                                                                 
PHC, INC., as Purchaser,
                                                                                                                                                                                            
by
    /s/  Bruce A. Shear                                    
Name:  Bruce A. Shear
 
Title:    President and Cheif Executive Officer

 
 

[signature page to Delaware Asset Purchase Agreement]
 
 
 
60

--------------------------------------------------------------------------------

 

Exhibit A
 
Form of Transition Services Agreement

 
 
61

--------------------------------------------------------------------------------

 

Annex A
 
 
 
Current Assets

 
PSI Trial Balance Sheet Account #
Description
1101000
Accounts receivable (“A/R”)- Patient (System)
1101050
A/R-Credit Balance Adjustment
1101150
A/R-Accrued Adjustments
1101170
Physician A/R
1101190
A/R- Clearing
1201000
Allowance for Doubtful Accounts (“AFDA”)- Beginning Of Year
1201001
AFDA – Write Offs
1201002
AFDA – Provision
1201003
AFDA – Recoveries
1200100
Medicare IP BD – WO
1200500
Medicare OP Bad Debt-Write-offs
1201004
AFDA – Admin Adjustment Provision
1201005
AFDA – Charity Adjustment Provision
1201006
AFDA Denials
1210500
Allowance – Blue Cross Discount
1211000
Allowance – HMO/PPO Discount
1211500
Allowance – Champus Discount
1212000
Allowance – Commercial Discount
1212500
Allowance – State/Other Agency
1213500
Allowance – Other Discount
1216000
Physician Contractual Allowance
1221000
Medicare Inpatient – CY
1221001
Medicare Outpatient – CY
1221010
Medicaid Inpatient – CY
1221011
Medicaid Outpatient – CY
1241000
Other Receivables
1251000
Inventory – General Supplies
1251001
Inventory – Pharmacy
1251002
Inventory – Dietary
1261010
Prepaid Other

 
 
For the avoidance of doubt, Current Assets shall not include any items on any
PSI Trial Balance Sheet for the Business not listed above.
 

Annex A -
 
 
62

--------------------------------------------------------------------------------

 

Annex B
 
 
 
Current Liabilities
 
PSI Trial Balance Sheet Account #
Description
2002000
Accounts Payable – System
2002001
Accounts Payable – Accrual
2202400
Accrued Payroll
2202401
Accrued Vacation
2202402
Accrued Incentive Compensation
2192100
Employer FICA Payable
2192102
FUTA Payable
2192110
SUI Payable
2192209
WH - Federal Income Tax
2192220
WH - State Taxes
2192271
WH - Local Taxes
2192301
WH - Medical Premium
2192302
WH - Dental Premium
2192303
WH - LT Disability Insurance Premium
2192304
WH - Life Insurance Premium
2192305
WH - 401K Contribution
2192306
WH - Dependent Care Account
2192310
WH - Accidental
2192311
WH - Garnishments
2192312
WH - Medical Flex Benefits
2192317
WH - Jason Foundation
2192340
WH - Whole Life
2192314
WH - Short Term Disability
2192315
WH - Critical Illness
2192316
WH - Vision
2002002
Patient Credit Balances
2002003
Patient Refund Clearing
2302000
Due To Medicare Year 00
2302006
Due To Medicare Year 06
2302007
Due To Medicare Year 07
2302008
Due To Medicare Year 08
2302009
Due To Medicare Year 09
2302010
Due To Medicare Year 10
2302011
Due To Medicare Year 11
2302070
Medicare Agency BD
1231006
Due From Medicare Year 06
1200100L
Medicare IP BD - WO
2302070
McareBD
2302108
Due To Medicaid Year 08

 
 
For the avoidance of doubt, Current Liabilities shall not include any items on
any PSI Trial Balance Sheet for the Business not listed above.
 

